Exhibit 10.1

 

Execution Copy

 

GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282

 

CREDIT SUISSE AG
CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, New York 10282

 

CONFIDENTIAL

 

December 5, 2016

 

Synchronoss Technologies, Inc. (“Parent” or “you”)

200 Crossing Boulevard, 8th Floor

Bridgewater, New Jersey  08807

 

Attn:  Stephen G. Waldis, Chief Executive Officer

 

Project GL
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised each of Goldman Sachs Bank USA (“Goldman”), Credit Suisse AG
(acting through such of its affiliates or branches as it deems appropriate,
“CS”) and Credit Suisse Securities (USA) LLC (“CS Securities” and, together with
CS and their respective affiliates, “Credit Suisse”; Goldman and Credit Suisse,
together with any Additional Commitment Party (as defined below), collectively,
the “Commitment Parties”, “we” or “us”) that you intend to acquire (the
“Acquisition”), directly or indirectly, all of the outstanding equity interests
of the entity previously identified to us by you as “GL”, a Delaware corporation
(the “Company”) by means of a purchase of shares of the Company pursuant to a
tender offer (the “Tender Offer”) and subsequent consummation of a short-form
merger.  You have further advised us that, in connection with the foregoing, you
intend to consummate the other Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
 Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description and in the Summaries of Principal Terms
and Conditions attached hereto as Exhibit B (the “Term Sheet”; this commitment
letter, the Transaction Description, the Term Sheet and the Summary of
Additional Conditions attached hereto as Exhibit C, collectively, the
“Commitment Letter”).

 

You have further advised us that, in connection therewith, it is intended that
the financing for the Transactions will include (i) the senior secured term loan
B facility described in the Term Sheet, in an aggregate principal amount of $900
million (the “Term Loan Facility”) and (ii) a $250 million senior secured
revolving credit facility (the “Revolving Facility” and together with the Term
Loan Facility, the “Facilities”).

 

In connection with the foregoing, each of Goldman and CS is pleased to advise
you of its commitment to provide 50% of the Facilities, subject only to the
satisfaction or waiver of the applicable conditions set forth in the section
entitled “Conditions to Borrowing” in Exhibit B hereto and in Exhibit C hereto. 
Goldman, CS and any Additional Commitment Party as provided in the following
paragraph, are referred to herein as the “Initial Lenders” and each individually
as an “Initial Lender”.  The commitments of the Initial Lenders and any such
other additional parties will be several and not joint.

 

--------------------------------------------------------------------------------


 

It is agreed that (i) each of Goldman and CS Securities will act as a lead
arranger and joint bookrunner for the Facilities (in such capacity, a “Lead
Arranger” and collectively with any Additional Commitment Party appointed as a
lead arranger and joint bookrunner as provided below, the “Lead Arrangers”) and
(ii) Goldman will act as administrative agent and collateral agent for the
Facilities (in such capacity, the “Administrative Agent”).  It is further agreed
that Goldman shall have “left” placement in any and all marketing materials or
other documentation used in connection with the Facilities.

 

Within 10 business days after the date of this Commitment Letter, you may
appoint up to two other additional joint lead arrangers, joint bookrunners,
agents, co-agents or co-managers (any such arranger, bookrunner, agent, co-agent
or co-manager, an “Additional Commitment Party”) or confer other titles in
respect of any Facility in a manner and with economics determined by you (it
being understood that to the extent you appoint Additional Commitment Parties or
confer other titles in respect of any Facility, the economics allocated to, and
the amount of the commitments of, the Commitment Parties in respect of the
relevant Facilities will be reduced ratably by the economics allocated to and
the amount of the commitments of such appointed entities upon the execution by
such financial institution of customary joinder documentation (except as
provided in the immediately prior sentence) and, thereafter, each such financial
institution shall constitute a “Commitment Party” and “Initial Lender” hereunder
and under the Fee Letter); provided that (i) such appointments are made ratably
across the Facilities, (ii) no Additional Commitment Party shall receive greater
economics than any Initial Lender on the date hereof and (iii) each Initial
Lender on the date hereof shall have not less than 37.5% of the total economics
for each Facility on the Closing Date.  No other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below and other than in connection with any
Additional Commitment Party) will be paid to any Lender in order to obtain its
commitment to participate in the Facilities unless you and the Commitment
Parties shall so agree.

 

The Lead Arrangers reserve the right, prior to or after the execution of the
Facilities Documentation (as defined in Exhibit B), which we agree will be
initially drafted by your counsel, to syndicate all or a portion of the Initial
Lenders’ respective commitments hereunder to a group of banks, financial
institutions and other institutional lenders identified by the Lead Arrangers in
consultation with you and reasonably acceptable to them and you with respect to
the identity of such lenders (your consent not to be unreasonably withheld or
delayed) including, without limitation, any relationship lenders designated by
you and reasonably acceptable to the Lead Arrangers (such banks, financial
institutions and other institutional lenders, together with the Initial Lenders,
the “Lenders”); provided that, notwithstanding each Lead Arranger’s right to
syndicate the Facilities and receive commitments with respect thereto (but
subject to the fourth paragraph of this Commitment Letter), it is agreed that
(i) syndication of, or receipt of commitments or participations in respect of,
all or any portion of an Initial Lender’s commitments hereunder prior to the
date of the consummation of the Tender Offer or the Acquisition and the date of
the initial funding under the Facilities (the date of such funding, the “Closing
Date”) shall not be a condition to such Initial Lender’s commitments;
(ii) except (x) as provided above with respect to appointment of Additional
Commitment Parties and (y) other than pursuant to assignment among Goldman and
Goldman Sachs Lending Partners LLC, no Initial Lender shall be relieved,
released or novated from its obligations hereunder (including its obligation to
fund the Facilities on the Closing Date) in connection with any syndication,
assignment or participation of the Facilities, including its commitments in
respect thereof, until after the initial funding of the Facilities has occurred;
(iii) no assignment or novation shall become effective with respect to all or
any portion of any Initial Lender’s commitments in respect of the Facilities
until after the initial funding of the Facilities; provided that Goldman may
assign its commitments hereunder to Goldman Sachs Lending Partners LLC prior to
the initial funding of the Facilities; (iv) unless you otherwise agree in
writing, each Commitment Party shall retain exclusive control over all rights
and obligations with respect to its commitments in respect of the Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred; and (v) we will not
syndicate our commitments to

 

2

--------------------------------------------------------------------------------


 

certain banks, financial institutions and other institutional lenders and
investors (a) that have been separately identified in writing by you to us prior
to the date of this Commitment Letter, (b) those persons who are competitors of
you or the Company that are separately identified in writing by you to us from
time to time, and (c) in the case of each of clauses (a) and (b), any of their
affiliates (other than bona fide debt funds) that are either (x) identified in
writing by you from time to time or (y) clearly identifiable solely on the basis
of such affiliate’s name (clauses (a), (b) and (c) above, collectively
“Disqualified Lenders”).

 

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments or
participations in respect of, the Facilities and in no event shall the
commencement or successful completion of syndication of the Facilities
constitute a condition to the availability of the Facilities on the Closing
Date.  The Lead Arrangers intend to commence syndication efforts promptly upon
the execution by each party of this Commitment Letter and as part of their
syndication efforts, it is their intent to have Lenders commit to the Facilities
prior to the Closing Date (subject to the limitations set forth in the preceding
paragraph).  You agree actively to assist the Lead Arrangers, until the earlier
to occur of (i) a Successful Syndication (as defined in the Fee Letter) and
(ii) 60 days after the Closing Date (such earlier date, the “Syndication Date”),
in completing a timely syndication that is reasonably satisfactory to them and
you.  Such assistance shall include, without limitation, (a) your using
commercially reasonable efforts to ensure that any syndication efforts benefit
materially from your existing lending and investment banking relationships and,
to the extent not in contravention of the terms of the Acquisition Agreement as
in effect on the date hereof, those of the Company, (b) direct contact between
senior management, representatives and advisors of you, on the one hand, and the
proposed Lenders, on the other hand (and your using commercially reasonable
efforts, to the extent not in contravention of the terms of the Acquisition
Agreement as in effect on the date hereof, to ensure such contact between senior
management, representatives and advisors of the Company, on the one hand, and
the proposed Lenders, on the other hand), in all such cases at times and places
mutually agreed upon, (c) your assistance, and your using commercially
reasonable efforts to cause the Company to assist, to the extent not in
contravention of the terms of the Acquisition Agreement as in effect on the date
hereof, in the preparation of customary confidential information memoranda for
the Facilities (any such memorandum, a “Confidential Information Memorandum”)
and other marketing materials to be used in connection with the syndications, in
each case, in a form customarily delivered in connection with senior secured
bank financings in the United States, by using commercially reasonable efforts
to provide information and other customary materials reasonably requested in
connection with such Confidential Information Memorandum no less than 15
consecutive business days prior to the Closing Date (provided that such 15
consecutive business day period shall commence no earlier than January 3, 2017),
(d) using your commercially reasonable efforts to procure a public corporate
credit rating and a public corporate family rating in respect of the Borrower
from Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”), respectively, and public ratings for the Term Loan
Facility from each of S&P and Moody’s, in each case, prior to the launch of
primary syndication of the Facilities, (e) the hosting, with the Lead Arrangers,
of no more than two meetings of prospective Lenders at times and locations to be
mutually agreed upon and (f) your ensuring (and with respect to the Company and
its subsidiaries, to the extent not in contravention of the terms of the
Acquisition Agreement as in effect on the date hereof, your using commercially
reasonable efforts to ensure) that there shall be no competing issues of debt
securities or commercial bank or other credit facilities (other than the
Facilities) of the Borrower, the Company or any of their respective subsidiaries
being offered, placed or arranged if such debt securities or commercial bank or
other credit facilities would, in the reasonable judgment of the Lead Arrangers,
materially impair the primary syndication of the Facilities (it is understood
and agreed that any deferred purchase price obligations, ordinary course working
capital facilities and ordinary course capital lease, purchase money, equipment
financings, intercompany indebtedness and other indebtedness permitted to be
incurred by the Acquisition Agreement will not be deemed to materially impair
the

 

3

--------------------------------------------------------------------------------


 

primary syndication of the Facilities). Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, neither the obtaining of the ratings referenced above nor the
compliance with any of the other provisions set forth in clauses (a) through
(f) above or any other provision of this paragraph shall constitute a condition
to the commitments hereunder or the funding of the Facilities on the Closing
Date or at any time thereafter.

 

The Lead Arrangers, in their capacities as such, will, in consultation with you,
manage all aspects of any syndication of the Facilities, including decisions as
to the selection of institutions reasonably acceptable to you to be approached
and when they will be approached, when their commitments will be accepted, which
institutions will participate (subject to your consent rights and rights of
appointment set forth in the second preceding paragraph), the allocation of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders from the amounts to be paid to the Commitment Parties pursuant to this
Commitment Letter and the Fee Letter.  To assist the Lead Arrangers in their
syndication efforts, you agree promptly to prepare and provide (and to use
commercially reasonable efforts, to the extent not in contravention of the terms
of the Acquisition Agreement as in effect on the date hereof, to cause the
Company to provide) to the Lead Arrangers all customary information with respect
to you and the Company and each of your and its respective subsidiaries and the
Transactions, including all financial information and projections (such
projections, including financial estimates, budgets, forecasts and other
forward-looking information, the “Projections”), as the Lead Arrangers may
reasonably request in connection with the structuring, arrangement and
syndication of the Facilities.  For the avoidance of doubt, you will not be
required to provide any information to the extent that the provision thereof
would violate any law, rule or regulation binding upon you or any of your
subsidiaries or affiliates or upon the Company or any of its subsidiaries or
affiliates or any obligation of confidentiality binding upon, or waive any
attorney-client privilege of, you, the Company or your or its respective
subsidiaries and affiliates (in which case you agree to use commercially
reasonable efforts to have any such confidentiality obligation waived, and
otherwise in all instances, to the extent practicable and not prohibited by
applicable law, rule or regulation, promptly notify us that information is being
withheld pursuant to this sentence).  Notwithstanding anything herein to the
contrary, the only financial statements that shall be required to be provided to
the Commitment Parties in connection with the syndication of the Facilities
shall be those required to be delivered pursuant to paragraphs 5 and 6 of
Exhibit C.

 

You hereby represent and warrant that (with respect to the Company and its
subsidiaries, to the best of your knowledge), (a) all written information and
written data (such information and data, other than (i) the Projections and
(ii) information of a general economic or industry specific nature, the
“Information”) that has been or will be made available to the Commitment Parties
by or on behalf of you or any of your representatives, taken as a whole, is or
will be, when furnished, correct in all material respects and does not or will
not, when furnished, and when taken as a whole, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time) and (b) the Projections that
have been or will be made available to the Commitment Parties by or on behalf of
you or any of your representatives have been or will be, at the time of
delivery, prepared in good faith based upon assumptions that you believe to be
reasonable at the time made and at the time the related Projections are so
furnished to the Commitment Parties, it being understood that the Projections
are as to future events and are not to be viewed as facts, that the Projections
are subject to significant uncertainties and contingencies, many of which are
beyond your control, that no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results and such differences may be material.  You agree that if, at
any time prior to the later of the Closing Date and the Syndication Date, you
become

 

4

--------------------------------------------------------------------------------


 

aware that any of the representations and warranties in the preceding sentence
would be, to the best of your knowledge, incorrect in any material respect if
the Information and Projections were being furnished, and such representations
and warranties were being made, at such time, then you will (and, with respect
to the Company and its subsidiaries, use commercially reasonable efforts to)
promptly supplement the Information and the Projections so that (with respect to
the Company and its subsidiaries, to the best of your knowledge) such
representations and warranties will be correct in all material respects under
those circumstances.  In arranging and syndicating the Facilities, the
Commitment Parties will be entitled to use and rely primarily on the Information
and the Projections without responsibility for independent verification thereof.

 

You hereby acknowledge that (a) the Lead Arrangers will make available
Information and Projections to the proposed syndicate of Lenders by posting such
Information and Projections on IntraLinks, SyndTrak Online, DebtDomain or
similar electronic means and (b) certain of the Lenders may be “public side”
Lenders (i.e., Lenders that wish to receive only information that (i) is
publicly available or (ii) is not material with respect to you, the Company,
your or its respective subsidiaries or the respective securities of any of the
foregoing for purposes of United States federal and state securities laws
(collectively, the “Public Side Information”; any information that is not Public
Side Information, “Private Side Information”)) and who may be engaged in
investment and other market-related activities with respect to you, the Company,
any of your or its respective subsidiaries or the respective securities of any
of the foregoing (each, a “Public Sider” and each Lender that is not a Public
Sider, a “Private Sider”).

 

If reasonably requested by the Lead Arrangers you will use commercially
reasonable efforts to assist us in preparing a customary additional version of
the Confidential Information Memorandum to be used in connection with the
syndication of the Facilities that includes only Public Side Information with
respect to you, the Company, your or its respective subsidiaries or the
respective securities of any of the foregoing to be used by Public Siders.  It
is understood that in connection with your assistance described above, customary
authorization letters will be included in any Confidential Information
Memorandum that authorize the distribution of the Confidential Information
Memorandum to prospective Lenders in a form customarily included in the
Confidential Information Memorandum for senior secured bank financings in the
United States, that contain the representations set forth in the second
preceding paragraph (which representations as to the Company, in the case of
authorization letters to be delivered by the Company, shall not be qualified by
knowledge) (and represent that the additional version of the Confidential
Information Memorandum contains only Public Side Information with respect to
you, the Company, your or its respective subsidiaries and the respective
securities of any of the foregoing (other than as set forth in the following
paragraph)).  It is further understood that in connection with your assistance
described above, the Confidential Information Memorandum will contain provisions
that exculpate you, the Company and your and their respective subsidiaries and
affiliates and us with respect to any liability related to the use or misuse of
the contents of the Confidential Information Memorandum or any related marketing
material by the recipients thereof.

 

You agree to use commercially reasonable efforts to designate that portion of
the Information that may be distributed to the Public Siders as “PUBLIC”.  You
agree that, subject to the confidentiality and other provisions of this
Commitment Letter, the Lead Arrangers on your behalf may distribute the
following documents to all prospective lenders in the form provided to you and
to your counsel a reasonable time prior to their distribution, unless you or
your counsel advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distribution that such material should
only be distributed to Private Siders: (a) the Term Sheet, (b) interim and final
drafts of the Facilities Documentation, (c) administrative materials prepared by
the Lead Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda) and (d) changes in the terms of
the Facilities.  If you advise us that any of the foregoing items should be

 

5

--------------------------------------------------------------------------------


 

distributed only to Private Siders, then the Lead Arrangers will not distribute
such materials to Public Siders without your consent.

 

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Lead Arrangers to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheet and
in the Fee Letter dated the date hereof and delivered herewith with respect to
the Facilities (the “Fee Letter”), if and to the extent payable.  Once paid,
such fees shall not be refundable under any circumstances, except as otherwise
contemplated by the Fee Letter.

 

The several commitments of the Initial Lenders hereunder to fund the Facilities
on the Closing Date and the several agreements of the Lead Arrangers and the
Joint Bookrunners to perform the services described herein are subject solely to
(a) the applicable conditions set forth in the section entitled “Conditions
Precedent to Initial Borrowing” in Exhibit B hereto and (b) the applicable
conditions set forth in Exhibit C hereto, and upon satisfaction (or waiver by
the Commitment Parties) of such conditions, the initial funding of the
Facilities shall occur, it being understood that there are no conditions
(implied or otherwise) to the commitments hereunder, including compliance with
the terms of this Commitment Letter, the Fee Letter or the Facilities
Documentation, other than those that are expressly stated in the section
entitled “Conditions Precedent to Initial Borrowing” in Exhibit B hereto and in
Exhibit C hereto.

 

Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letter, the Facilities
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the accuracy of which shall be a condition to the availability of the
Facilities on the Closing Date shall be (A) such of the representations and
warranties made by the Company with respect to the Company, its subsidiaries and
their respective businesses in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you (or one of your
affiliates) have the right (taking into account any applicable cure provisions)
to terminate your (or its) obligations under the Acquisition Agreement (or
otherwise decline to consummate the Acquisition without any liability, in
accordance with the terms of the Acquisition Agreement) as a result of a breach
of such representations and warranties in the Acquisition Agreement (to such
extent, the “Company Representations”) and (B) the Specified Representations (as
defined below) and (ii) the terms of the Facilities Documentation shall be in a
form such that they do not impair the availability of the Facilities on the
Closing Date if the conditions set forth in the section entitled “Conditions
Precedent to Initial Borrowing” in Exhibit B hereto and in Exhibit C hereto are
satisfied (or waived by the Commitment Parties) (provided that, to the extent
any security interest in any Collateral (as defined in Exhibit B) is not or
cannot be provided and/or perfected on the Closing Date (other than the pledge
and perfection of the security interests (1) in the certificated equity
securities, if any, of any wholly-owned U.S. domestic subsidiaries of the
Borrower (to the extent required by the Term Sheet); provided that stock
certificates of the Company and its subsidiaries will only be required to be
delivered on the Closing Date to the extent received from the Company, so long
as you have used commercially reasonable efforts to obtain them on the Closing
Date and (2) in other assets with respect to which a lien may be perfected by
the filing of a financing statement under the Uniform Commercial Code) after
your use of commercially reasonable efforts to do so or without undue burden or
expense, then the provision and/or perfection of a security interest in such
Collateral shall not constitute a condition precedent to the availability of the
Facilities on the Closing Date but instead shall be required to be delivered
and/or perfected after the Closing Date pursuant to arrangements and timing to
be mutually agreed (but, in any event, (i) with respect to certificated equity
securities, if any, of any wholly-owned U.S. domestic subsidiaries of the
Borrower (to the extent required by the Term Sheet), not later than 3 business
days after the Closing Date and (ii) with respect to other assets, not later
than 60 days after the Closing Date or such longer period as may be agreed by
the Administrative Agent and the Borrower).  For purposes hereof, “Specified
Representations” means the representations and warranties made by the Borrower
and the Guarantors to be set forth in the Facilities

 

6

--------------------------------------------------------------------------------


 

Documentation relating to the corporate or other organizational existence of the
Borrower and the Guarantors, power and authority, due authorization, execution,
delivery and enforceability, in each case related to the borrowing under,
guaranteeing under, granting of security interests in the Collateral to, and
performance of, the Facilities Documentation; the incurrence of the loans and
the provision of the Guarantees, in each case under the Facilities, and the
granting of the security interests in the Collateral to secure the Facilities,
not conflicting with the Borrower’s or any Guarantor’s constitutional documents
(after giving effect to the Acquisition); solvency as of the Closing Date (after
giving effect to the Transactions) of the Borrower and its subsidiaries on a
consolidated basis (solvency to be defined in a manner consistent with the
manner in which solvency is defined in the solvency certificate to be delivered
pursuant to paragraph 10 of Exhibit C); creation, validity and perfection of
security interests in the Collateral to be perfected on the Closing Date
(subject to permitted liens and the foregoing provisions of this paragraph
relating to Collateral); Federal Reserve margin regulations; the use of loan
proceeds not violating the PATRIOT Act, OFAC or the FCPA; and the Investment
Company Act.  This paragraph, and the provisions herein, shall be referred to as
the “Funding Conditions Provisions”.  Without limiting the conditions precedent
provided herein to funding the consummation of the Acquisition (including the
Tender Offer) with the proceeds of the Facilities, the Lead Arrangers will
cooperate with you as reasonably requested in coordinating the timing and
procedures for the funding of the Facilities in a manner consistent with the
Acquisition Agreement.

 

You agree (a) to indemnify and hold harmless each of the Commitment Parties,
their respective affiliates and the respective officers, directors, employees,
agents, advisors, controlling persons, members and the successors and assigns of
each of the foregoing (each an “Indemnified Person”) from and against any and
all losses, claims, damages and liabilities of any kind or nature, joint or
several, to which any such Indemnified Person may become subject, to the extent
arising out of or in connection with any claim, litigation, investigation or
proceeding, actual or threatened, relating to this Commitment Letter (including
the Term Sheet), the Fee Letter, the Transactions, the Facilities or any related
transaction contemplated hereby (any of the foregoing, a “Proceeding”),
regardless of whether any such Indemnified Person is a party thereto and whether
such Proceeding is brought by you or any other person, and to reimburse each
such Indemnified Person upon demand for any reasonable and documented
out-of-pocket legal fees and expenses incurred in connection with investigating
or defending any of the foregoing by one firm of counsel for all Indemnified
Persons, taken as a whole, and, if necessary, by a single firm of local counsel
in each appropriate jurisdiction for all such Indemnified Persons, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnified Person affected by such conflict notifies you of the existence of
such conflict and thereafter, after receipt of your consent (which consent shall
not be unreasonably withheld or delayed), retains its own counsel, by another
firm of counsel for such affected Indemnified Person) or other reasonable and
documented out-of-pocket fees and expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent that they have resulted
from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (ii) a material
breach of the obligations of such Indemnified Person (or any of such Indemnified
Person’s affiliates or any of its or their respective officers, directors,
employees, agents, controlling persons, members or the successors of any of the
foregoing) under this Commitment Letter, the Fee Letter or the Facilities
Documentation (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iii) any Proceeding not arising from any act or
omission by you or any of your affiliates that is brought by an Indemnified
Person against any other Indemnified Person (other than disputes involving
claims against any Lead Arranger or Administrative Agent in its capacity as
such), and (b) to reimburse each Commitment Party and each Indemnified Person
from time to time, upon presentation of a summary statement, for all reasonable
and documented out-of-pocket expenses

 

7

--------------------------------------------------------------------------------


 

(including but not limited to expenses of each Commitment Party’s due diligence
investigation, consultants’ fees (to the extent any such consultant has been
retained with your prior written consent (such consent not to be unreasonably
withheld or delayed)), syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of counsel to the Lead Arrangers
identified in the Term Sheet and of a single firm of local counsel to the Lead
Arrangers in each appropriate jurisdiction (other than any allocated costs of
in-house counsel) or otherwise retained with your consent (such consent not to
be unreasonably withheld or delayed)), in each case incurred in connection with
the Facilities and the preparation of this Commitment Letter, the Fee Letter,
the Facilities Documentation and any security arrangements in connection
therewith (collectively, the “Expenses”); provided that except as set forth in
the Fee Letter, you shall not be required to reimburse any of the Expenses in
the event the Closing Date does not occur.

 

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks, SyndTrak Online or DebtDomain), except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of such Indemnified Person or any of such Indemnified Person’s affiliates or any
of its or their officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing (as determined by a court of
competent jurisdiction in a final and non-appealable decision) and (ii) none of
we, you, the Company, any subsidiaries or affiliates of the foregoing or any
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) in connection with this Commitment Letter, the
Fee Letter, the Transactions (including the Facilities and the use of proceeds
thereunder), or with respect to any activities related to the Facilities,
including the preparation of this Commitment Letter, the Fee Letter and the
Facilities Documentation; provided that nothing in this paragraph shall limit
your indemnity and reimbursement obligations to the extent that such indirect,
special, punitive or consequential damages are included in any claim by a third
party unaffiliated with any of the Commitment Parties with respect to which the
applicable Indemnified Person is entitled to indemnification under the preceding
paragraph.

 

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and reasonable
and documented legal or other out-of-pocket expenses by reason of such
settlement or judgment in accordance with and to the extent provided in the
other provisions herein.

 

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrong doing or a failure to act by or on behalf of any Indemnified
Person.

 

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  Neither
the Commitment Parties nor any of their affiliates will use confidential
information obtained from you or the Company by virtue of the transactions
contemplated by this Commitment Letter

 

8

--------------------------------------------------------------------------------


 

or their other relationships with you in connection with the performance by them
of services for other persons, and neither the Commitment Parties nor any of
their affiliates will furnish any such information to other persons.  You also
acknowledge that neither the Commitment Parties nor any of their affiliates have
any obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained by
them from other persons.

 

As you know, each Commitment Party and its respective affiliates is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals.  In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Company, any of your or
their respective subsidiaries and affiliates and other companies which may be
the subject of the arrangements contemplated by this letter for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities.  The Commitment Parties and their
respective affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of you, the Company, any of your or their
respective subsidiaries and affiliates or other companies which may be the
subject of the arrangements contemplated by this Commitment Letter or engage in
commodities trading with any thereof.

 

As you know, Goldman, Sachs & Co. has been retained by you (or one of your
affiliates) as financial advisor (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. You agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from the
engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other.  Each of the Commitment Parties hereto acknowledges (i) the retention of
Goldman, Sachs & Co. as the Financial Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such
Commitment Party on the part of Goldman Sachs & Co. or its affiliates.

 

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Company and you.  You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Parties and you and the Company, your
and its respective shareholders or your and its respective affiliates.  You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties, on the one hand, and you and the Company, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party is acting solely as a principal and not as agents or
fiduciaries of you, the Company, your and its management, shareholders,
creditors or any other person, (iii) the Commitment Parties have not assumed an
advisory or fiduciary responsibility or any other obligation in favor of you
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the Company
on other matters) except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal, tax,
accounting and financial advisors to the extent you deemed appropriate.  You
further acknowledge and agree that you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto.  Please note that the Commitment Parties and their affiliates have not
provided any legal, accounting, regulatory or tax advice.  You agree that you
will not claim that the Commitment Parties (in their capacity as such) or their
applicable affiliates, as the case may

 

9

--------------------------------------------------------------------------------


 

be, have rendered advisory services of any nature or respect, or owe a fiduciary
or similar duty to you or your affiliates, in connection with the transactions
contemplated by this Commitment Letter or the process leading thereto.

 

This Commitment Letter and any claim, controversy or dispute arising under or
related to this Commitment Letter and the commitments hereunder shall not be
assignable by any party hereto without the prior written consent of each other
party hereto (such consent not to be unreasonably withheld or delayed) (and any
attempted assignment without such consent shall be null and void); provided that
Goldman may assign its commitments hereunder to Goldman Sachs Lending Partners
LLC.  This Commitment Letter and the commitments hereunder are intended to be
solely for the benefit of the parties hereto (and Indemnified Persons) and are
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and Indemnified Persons to the extent
expressly set forth herein).  Subject to the limitations otherwise set forth
herein, each Commitment Party reserves the right to employ the services of its
respective affiliates or branches in providing services contemplated hereby and
to allocate, in whole or in part, to their affiliates or branches certain fees
payable to such Commitment Party in such manner as such Commitment Party and its
respective affiliates or branches may agree in their sole discretion and, to the
extent so employed, such affiliates and branches shall be entitled to the
benefits and protections afforded to, and subject to the provisions governing
the conduct of, such Commitment Party hereunder.  This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Commitment Parties and you.  This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement. 
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart
hereof.  This Commitment Letter (including the exhibits hereto) and the Fee
Letter (i) are the only agreements that have been entered into among the parties
hereto with respect to the Facilities and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Facilities
and sets forth the entire understanding of the parties hereto with respect
thereto.

 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the
Facilities Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the funding of the
Facilities is subject only to the conditions precedent set forth in the section
entitled “Conditions Precedent to Initial Borrowing” in Exhibit B hereto and in
Exhibit C hereto and (ii) the Fee Letter is a binding and enforceable agreement
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law)) of the parties thereto with respect to the subject matter set
forth therein.

 

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; provided, however, that it is understood and agreed that (a) the
interpretation of the definition of “Company Material Adverse Effect” (as
referenced in Exhibit C hereto) (and whether or not such Company Material
Adverse Effect has occurred), (b) the determination of the accuracy of any
Company Representations and whether as a result of any inaccuracy thereof you
(or your affiliates) has the right (taking into account any applicable cure
provisions) to terminate your (or your affiliates’) obligations under the
Acquisition Agreement or decline to consummate the Acquisition and (c) the
determination of whether the Tender Offer and the Merger has been consummated in

 

10

--------------------------------------------------------------------------------


 

accordance with the terms of the Acquisition Agreement, in each case of clause
(a), (b) and (c) above, shall be governed by, and construed in accordance with,
the laws of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
HERETO RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter, the Transactions or the transactions contemplated hereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter, the Transactions or the transactions contemplated hereby in any such
New York State court or in any such Federal court, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and (d) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other matter
provided by law.  Each of the parties hereto agrees to commence any such action,
suit, proceeding or claim either in the United States District Court for the
Southern District of New York or in the Supreme Court of the State of New York,
New York County located in the Borough of Manhattan.

 

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or, prior to your acceptance hereof, this
Commitment Letter and its terms or substance or the activities of any Commitment
Party pursuant hereto or to the Fee Letter, shall be disclosed, directly or
indirectly, to any other person or entity (including other lenders,
underwriters, placement agents, advisors or any similar persons) except (a) to
your subsidiaries and affiliates and your and their respective officers,
directors, employees, agents, attorneys, accountants, advisors and controlling
persons who are informed of the confidential nature thereof, on a confidential
and need-to-know basis, (b) if the Commitment Parties consent to such proposed
disclosure (such consent not to be unreasonably withheld or delayed) or
(c) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by applicable law,
rule or regulation or compulsory legal process or to the extent requested or
required by governmental and/or regulatory authorities, in each case based on
the reasonable advice of your legal counsel (in which case, you agree, to the
extent practicable and not prohibited by applicable law, rule or regulation, to
inform us promptly thereof); provided that (i) you may disclose this Commitment
Letter (but not the Fee Letter) and the contents hereof to the Company and its
officers, directors, employees, agents, attorneys, accountants, advisors and
controlling persons, on a confidential and need-to-know basis, (ii) you may
disclose the Commitment Letter and its contents in any syndication or other
marketing materials in connection with the Facilities (including any
Confidential Information Memorandum and other customary marketing materials) or
in connection with any public or regulatory filing requirement relating to the
Transactions, (iii) you may disclose the Term Sheet and the other exhibits and
annexes to the Commitment Letter and the contents thereof, to potential Lenders
and their affiliates involved in the related commitments, to equity investors
and to rating agencies in connection with obtaining ratings for the Parent, the
Borrower and/or any of the Facilities, (iv) you may disclose the aggregate fees
contained in the Fee Letter as part of Projections, pro forma information or a
generic disclosure of aggregate sources and uses related to fee

 

11

--------------------------------------------------------------------------------


 

amounts related to the Transactions to the extent customary or required in
offering and marketing materials for the Facilities or in any public or
regulatory filing requirement relating to the Transactions, (v) to the extent
the amounts of fees and other economic terms of the market flex provisions set
forth therein have been redacted in a customary manner, you may disclose the Fee
Letter and the contents thereof to the Company and its officers, directors,
employees, agents, attorneys, accountants, advisors and controlling persons, on
a confidential and need-to-know basis, (vi) you and the Company may disclose
this Commitment Letter (but not the Fee Letter) in any tender offer or proxy or
other public filing relating to the Transactions and (vii) you may disclose the
Fee Letter and the contents thereof to any prospective Additional Commitment
Party or prospective equity investor and their respective officers, directors,
employees, attorneys, accountants and advisors, in each case on a confidential
basis.  You agree that you will permit each of Goldman and Credit Suisse to
review and approve (such approval not to be unreasonably withheld or delayed)
any reference to itself or any of its affiliates in connection with the
Facilities or the transactions contemplated hereby contained in any press
release or similar written public disclosure prior to public release.  The
confidentiality provisions set forth in this paragraph shall survive the
termination of this Commitment Letter and expire and shall be of no further
effect after the second anniversary of the date hereof.

 

Each Commitment Party and its affiliates will use all non-public information
provided to any of them or such affiliates by or on behalf of you hereunder or
in connection with the Transactions solely for the purpose of providing the
services which are the subject of this Commitment Letter and negotiating,
evaluating and consummating the transactions contemplated hereby and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge such information; provided that nothing herein shall prevent such
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law, rule or
regulation or compulsory legal process (in which case such Commitment Party
agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), (b) upon the request or demand of any
regulatory authority having jurisdiction over such Commitment Party or any of
its affiliates (in which case such Commitment Party agrees (except with respect
to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority) to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform you promptly thereof
prior to disclosure), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by such Commitment Party
or any of its affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you, the Company or any of your or their
respective subsidiaries or affiliates or related parties (including those set
forth in this paragraph), (d) to the extent that such information is received by
such Commitment Party from a third party that is not, to such Commitment Party’s
knowledge, subject to confidentiality obligations owing to you, the Company or
any of your or their respective subsidiaries or affiliates or related parties,
(e) to the extent that such information was already in our possession prior to
any duty or other undertaking of confidentiality or is independently developed
by the Commitment Parties without the use of such information, (f) to other
Commitment Parties and such Commitment Party’s affiliates and to its and their
respective officers, directors, partners, employees, legal counsel, independent
auditors and other experts or agents who need to know such information in
connection with the Transactions and who are informed of the confidential nature
of such information and who are subject to customary confidentiality obligations
of professional practice or who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph) (with each such Commitment
Party, to the extent within its control, responsible for such person’s
compliance with this paragraph), (g) to potential or prospective Lenders, hedge
providers, participants or assignees, in each case who agree (pursuant to
customary syndication practice) to be bound by the terms of this paragraph (or
language substantially

 

12

--------------------------------------------------------------------------------


 

similar to this paragraph); provided that (i) the disclosure of any such
information to any Lenders, hedge providers or prospective Lenders, hedge
providers or participants or prospective participants referred to above shall be
made subject to the acknowledgment and acceptance by such Lender, hedge provider
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and each Commitment Party, including, without limitation, as agreed in any
Information Materials or other marketing materials) in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such type of information, which shall in any
event require “click through” or other affirmative actions on the part of
recipient to access such information and (ii) no such disclosure shall be made
by such Commitment Party to any person that is at such time a Disqualified
Lender, (h) for purposes of establishing a “due diligence” defense or (i) to
rating agencies in connection with obtaining ratings for Parent, the Borrower
and/or any of the Facilities.  In addition, each Commitment Party may disclose
the existence of the Facilities to market data collectors, similar service
providers to the lending industry and service providers to the Commitment
Parties in connection with the administration and management of the Facilities. 
In the event that the Facilities are funded, the Commitment Parties’ and their
respective affiliates’, if any, obligations under this paragraph, shall
terminate automatically and be superseded by the confidentiality provisions in
the Facilities Documentation upon the initial funding thereunder to the extent
that such provisions are binding on such Commitment Parties.  Otherwise, the
confidentiality provisions set forth in this paragraph shall survive the
termination of this Commitment Letter and expire and shall be of no further
effect after the second anniversary of the date hereof.

 

The syndication, reimbursement (if applicable), compensation (if applicable in
accordance with the terms hereof and the Fee Letter), indemnification,
confidentiality, jurisdiction, governing law, absence of fiduciary relationship
and waiver of jury trial provisions contained herein and in the Fee Letter shall
remain in full force and effect regardless of whether Facilities Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the Commitment Parties’ commitments hereunder; provided
that your obligations under this Commitment Letter, other than those relating to
confidentiality and to the syndication of the Facilities, shall automatically
terminate and be superseded by the corresponding provisions of the Facilities
Documentation upon the initial funding thereunder, and you shall be
automatically released from all liability in connection therewith at such time. 
You may terminate this Commitment Letter and the Initial Lenders’ commitments
with respect to the Facilities hereunder in full but not in part at any time
subject to the provisions of the preceding sentence.

 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001, as amended from
time to time, the “PATRIOT Act”), each of us and each of the Lenders may be
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information may include their names, addresses, tax
identification numbers and other information that will allow each of us and the
Lenders to identify the Borrower and Guarantors in accordance with the PATRIOT
Act.  This notice is given in accordance with the requirements of the PATRIOT
Act and is effective as to each of us and each Lender.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Administrative Agent on behalf of the Commitment Parties
executed counterparts hereof and of the Fee Letter not later than 11:59 p.m.,
New York City time, on December 6, 2016.  The Initial Lenders’ respective
commitments hereunder and the obligations and agreements of the Commitment
Parties contained herein will expire at such time in the event that the
Administrative Agent has not received such executed counterparts in accordance
with the immediately preceding sentence.  If you do so execute and deliver to us
this Commitment Letter and the Fee Letter, this Commitment Letter and the
commitments and undertakings of each of the Commitment Parties shall remain
effective and available for you until the earliest to occur of (i) after
execution of the

 

13

--------------------------------------------------------------------------------


 

Acquisition Agreement and prior to the consummation of the Acquisition, the
termination of the Acquisition Agreement by you (or your affiliates) in writing
or with your (or your affiliates’) written consent or otherwise in accordance
with its terms (other than with respect to provisions therein that expressly
survive termination), prior to closing of the Acquisition, (ii) the consummation
of the Acquisition with or without the funding of the Facilities and (iii) 11:59
p.m., New York City time, on April 7, 2017.  Upon the occurrence of any of the
events referred to in the preceding sentence, this Commitment Letter and the
commitments of the Commitment Parties hereunder and the agreement of the
Commitment Parties to provide the services described herein shall automatically
terminate unless each of the Commitment Parties shall, in its sole discretion,
agree to an extension.

 

[Remainder of this page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisition.

 

 

Very truly yours,

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

By:

 

 

 

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

 

 

 

/s/ Robert Hetu

 

 

Name: Robert Hetu

 

 

Title:  Authorized Signatory

 

 

 

 

By:

 

 

 

/s/ Nicholas Goss

 

 

Name: Nicholas Goss

 

 

Title:  Authorized Signatory

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

By:

 

 

 

/s/ Phyanke Verme

 

 

Name: Phyanke Verme

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of
the date first above written:

 

 

 

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

/s/ Stephen G. Waldis

 

 

 

 

Name:  Stephen G. Waldis

 

 

 

Title:    Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT A

 

Project GL
Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached (the “Commitment Letter”) or in the Commitment Letter.

 

Parent intends to acquire, directly or indirectly, all of the outstanding equity
interests of the entity previously identified by us to you as “GL”, a Delaware
corporation (the “Company”).

 

In connection with the foregoing, it is intended that:

 

a)             Parent (or one of its direct or indirect subsidiaries) has
established GL Merger Sub, Inc., a newly formed Delaware corporation (“Merger
Sub”) and direct or indirect wholly-owned subsidiary of Parent.

 

b)             Pursuant to the agreement and plan of merger (together with all
exhibits and schedules thereto, collectively, the “Acquisition Agreement”),
dated on or about the date hereof, by and among Parent, Merger Sub and the
Company, Parent will directly or indirectly acquire (collectively, the
“Acquisition”) all of the issued and outstanding common stock of the Company by
means of a purchase of such shares of the Company pursuant to a tender offer
(the “Tender Offer”) and subsequent consummation of a short-form merger (the
“Merger”) whereby Merger Sub will be merged with and into the Company.  Pursuant
to the Acquisition, the existing shareholders of the Company shall have the
right to receive the amount required to consummate the Acquisition (the
“Acquisition Consideration”) in accordance with the terms of the Acquisition
Agreement.

 

c)              The proceeds from the Facilities shall be used for
(i) Acquisition Consideration, (ii) to redeem, refinance or repay (x) the Credit
Agreement, dated as of February 24, 2014, between the Company and the financial
institutions listed therein as lenders, JPMorgan Chase Bank, N.A. as
administrative agent and collateral agent and J.P. Morgan Securities LLC as lead
arranger and sole bookrunner, as amended, (y) the Credit Agreement, dated as of
February 24, 2014, between the Company and JPMorgan Chase Bank, N.A. as lender,
as amended) and (z) the Amended and Restated Credit Agreement dated as of
July 7, 2016 (the “Parent Existing Credit Agreement”), by and among Parent,
Wells Fargo Bank, National Association, as administrative agent, and the lenders
and other parties party thereto, as amended (the “Refinancing”), and to pay
fees, premiums and expenses incurred in connection with the Transactions (such
fees, premiums and expenses, the “Transaction Costs”, and together with the
Acquisition Consideration and the Refinancing, the “Acquisition Funds”).

 

d)             The Borrower will obtain $900 million under the Term Loan
Facility and will obtain commitments of up to $250 million under the Revolving
Facility, in each case, on the Closing Date.

 

The transactions described above and the payment of related fees and expenses
are collectively referred to herein as the “Transactions”.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT B

 

Project GL
$900 million Term Loan Facility

$250 million Revolving Facility

Summary of Principal Terms and Conditions

 

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto.

 

Borrower:

 

The Parent (in such capacity, the “Borrower”).

 

 

 

Transaction:

 

As set forth in Exhibit A to the Commitment Letter.

 

 

 

Administrative Agent:

 

Goldman Sachs Bank USA (“Goldman”) will act as sole and exclusive administrative
agent and collateral agent (in such capacity, the “Administrative Agent”) in
respect of the Facilities (as hereinafter defined) for a syndicate of banks,
financial institutions and other institutional lenders reasonably acceptable to
the Borrower and excluding any Disqualified Lenders (together with the Initial
Lenders, the “Lenders”), and will perform the duties customarily associated with
such roles.

 

 

 

Joint Bookrunners and Lead Arrangers:

 

Each of Goldman and Credit Suisse Securities (USA) LLC will act as a lead
arranger and joint bookrunner (together with any additional joint bookrunner
appointed pursuant to the Commitment Letter, each in such capacity, a “Lead
Arranger”) and will perform the duties customarily associated with such roles.

 

 

 

Other Agents:

 

The Borrower may designate additional financial institutions reasonably
acceptable to the Lead Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned) to act as syndication agent, documentation agent or
co-documentation agent as provided in the Commitment Letter for each of the
Facilities.

 

 

 

Facilities:

 

A senior secured term loan B facility in an aggregate principal amount of
$900 million (the “Term Loan Facility”; the loans thereunder, the “Term Loans”;
the Lenders thereunder, the “Term Loan Lenders”).

 

A senior secured revolving credit facility in an aggregate principal amount of
$250 million (the “Revolving Facility” and together with the Term Loan Facility,
the “Facilities”; the commitments thereunder, the “Revolving Commitments”; the
loans thereunder, the “Revolving Loans” and together with the Term Loans, the
“Loans”; the Lenders thereunder, the “Revolving Lenders”), of which a portion
shall be available in the form of Letters of Credit (as defined below) as set
forth in the “Letters of Credit” section below.

 

 

 

Swingline:

 

In connection with the Revolving Facility, the Administrative Agent (in such
capacity, the “Swingline Lender”) will make available to the Borrower a
swingline facility (the “Swingline Facility”) under which the Borrower may make
short-term borrowings (on same-day notice (in minimum amounts to be mutually
agreed upon and integral multiples to be agreed upon)) of up to an amount to be

 

--------------------------------------------------------------------------------


 

 

 

agreed.  Except for purposes of calculating the commitment fee described on
Annex I to this Exhibit B, any such swingline borrowings will reduce
availability under the Revolving Facility on a dollar-for-dollar basis.

 

 

 

Incremental Facilities:

 

The Facilities will permit the Borrower to add one or more incremental term
facilities to the Facilities or increase the Term Loan Facility (each, an
“Incremental Term Facility”), and/or increase commitments under the Revolving
Facility Commitments (any such increase, an “Incremental Revolving Increase”)
and/or add one or more incremental revolving credit facility tranches (each, an
“Incremental Revolving Facility”; the Incremental Term Facilities, the
Incremental Revolving Increases and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”) in an aggregate principal
amount of up to the greater of (x) $300 million (the “Incremental Fixed Dollar
Basket”) (plus all voluntary prepayments (excluding voluntary prepayments made
at a discount to par) and voluntary commitment reductions of the Facilities
prior to the date of any such incurrence (to the extent not funded with the
proceeds of long term debt)) and (y) an amount such that, after giving effect to
the incurrence of such amount, the First Lien Net Leverage Ratio (as defined
below) is equal to or less than the First Lien Net Leverage Ratio on the Closing
Date (in each case, assuming all such additional amounts were secured on a first
lien basis, whether or not so secured, and including for this purpose the full
amount of any Incremental Revolving Increase or Incremental Revolving Facility
and without netting any cash proceeds of such incurrence), subject to the
following conditions:

 

(i)             no existing Lender will be required to participate in any such
Incremental Facilities,

 

(ii)          no event of default has occurred and is continuing, or would
result therefrom (except where waived by the lenders in respect of such
Incremental Facility in connection with acquisitions or similar investments
subject to customary “funds certain” conditions, where no payment or bankruptcy
event of default will be the standard),

 

(iii)       the final maturity date and the weighted average maturity of any
such Incremental Term Facility in the form of a term loan B or similar form of
institutional term loan (excluding, for avoidance of doubt, an amortizing
Incremental Term Facility in the form of a “term loan A” or similar form) shall
not be earlier than, or shorter than, as the case may be, the maturity date or
the weighted average life, as applicable, of the Term Loan Facility,

 

(iv)      the pricing, interest rate margins, discounts, premiums, rate floors,
fees and amortization schedule applicable to any Incremental Term Facility shall
be determined by the Borrower and the lenders thereunder; provided that, with
respect to any Incremental Term Facility in the form of a term loan B or similar
form of institutional term loan that matures earlier than two years after the
maturity date with respect to the Term Loan Facility (the “MFN Maturity
Limitation”), only during the period commencing on the Closing Date and ending
on the date that is 18 months after the Closing Date (the “MFN Sunset Date”), if
the applicable interest rate relating to any such Incremental Term Facility
exceeds the applicable

 

B-2

--------------------------------------------------------------------------------


 

 

 

interest rate relating to the Term Loan Facility by more than 0.50% (the “MFN
Margin”) the applicable interest rate relating to the Term Loan Facility shall
be adjusted to be equal to the applicable interest rate relating to such
Incremental Term Facility minus the MFN Margin at such time; provided that in
determining such applicable interest rates, (x) OID or upfront fees (which shall
be deemed to constitute a like amount of OID) paid by the Borrower to the
lenders under such Incremental Term Facility (but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with lenders providing such Incremental Term Facility) and the Term Loan
Facility in the initial primary syndication thereof shall be included and
equated to interest rate (with OID being equated to interest based on an assumed
four-year life to maturity) and (y) any amendments to the applicable margin on
the existing Term Loan Facility that became effective subsequent to the Closing
Date but prior to the time of such Incremental Term Facility shall also be
included in such calculations; provided, further, that (A) with respect to the
existing Term Loan Facility, to the extent that LIBOR for a three month interest
period on the closing date of any such Incremental Term Facility is less than
the interest rate floor applicable to any such existing Term Loan Facility, the
amount of such difference shall be deemed added to the interest margin for the
existing Term Loans, solely for the purpose of determining whether an increase
in the interest rate margins for the existing Term Loans shall be required and
(B) with respect to any Incremental Term Loan Facility, to the extent that
LIBOR, as applicable to the existing Term Loan Facility for a three month
interest period on the closing date of any such Incremental Term Facility is
less than the interest rate floor, if any, applicable to any such Incremental
Term Facility, the amount of such difference shall be deemed added to the
interest rate margins for the loans under the Incremental Term Facility (this
clause (iv), the “MFN Protection”),

 

(v)         any Incremental Revolving Facility and any Incremental Revolving
Increase shall be on the same terms and pursuant to the same documentation
applicable to the Revolving Facility (including the maturity date in respect
thereof (provided the applicable margin applicable thereto may be increased if
necessary to be consistent with that for the Incremental Revolving Facility)),
and

 

(vi)      any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined by the Borrower, provided that, to the extent
such terms and documentation are not consistent with, the Term Loan Facility
(except to the extent permitted by clause (iii) or (iv) above), they shall be
reasonably satisfactory to the Administrative Agent (except for covenants or
other provisions applicable only to the periods after the latest maturity date
of the Term Loan Facility or any existing Incremental Term Facility existing at
the time such Incremental Term Facility is incurred) (it being understood to the
extent that any financial maintenance covenant is added for the benefit of any
Incremental Term Facility, no consent shall be required from any Administrative
Agent or any Lender to the extent that such financial maintenance covenant is
also added for the

 

B-3

--------------------------------------------------------------------------------


 

 

 

benefit of the Term Loan Facility).

 

 

 

 

 

As used herein, (a) the “First Lien Leverage Ratio” means the ratio of total
senior secured first lien net debt (calculated net of unrestricted cash and cash
equivalents) for borrowed money (as well as capital leases and purchase money
obligations) secured by first priority liens on assets of the Credit Parties to
trailing four-quarter EBITDA, (b) the “Senior Secured Leverage Ratio” means the
ratio of total secured net debt (calculated net of unrestricted cash and cash
equivalents) for borrowed money (as well as capital leases and purchase money
obligations) secured by liens on assets of the Credit Parties to trailing
four-quarter EBITDA and (c) the “Total Leverage Ratio” means the ratio of total
net debt (calculated net of unrestricted cash and cash equivalents other than
the proceeds of Incremental Term Facilities to be drawn at such time) for
borrowed money, capital leases and purchase money obligations to trailing
four-quarter EBITDA.

 

The Facilities will permit the Borrower to utilize availability under the
Incremental Facilities amount to issue first lien indebtedness (provided that
any first lien term loans in the form of a term loan B or similar form of
institutional term loan shall be subject to the MFN Protection) or junior lien
secured indebtedness (in each case, subject to customary intercreditor terms to
be mutually agreed and set forth in an exhibit to the definitive documentation
for the Facilities (the “Intercreditor Terms”), and such indebtedness,
“Incremental Equivalent Debt”), or unsecured indebtedness, with the amount of
such secured or unsecured indebtedness reducing the aggregate principal amount
available for the Incremental Facilities; provided that such secured or
unsecured indebtedness (i) does not mature on or prior to the maturity date of,
or have a shorter weighted average life than, loans under the Term Loan
Facility, (ii) reflects terms not materially more favorable to lenders than the
Term Loan Facility (it being understood to the extent that any financial
maintenance covenant is added for the benefit of any such debt, such financial
maintenance covenant shall also be added for the benefit of any corresponding
existing Facility), (iii) there shall be no borrower or guarantor in respect of
any such indebtedness that is not the Borrower or a Guarantor and (iv) if
secured, such indebtedness shall not be secured by any assets of the Borrower or
its subsidiaries that do not constitute Collateral.

 

 

 

Purpose/Use of Proceeds:

 

(A) The proceeds of borrowings under the Term Loan Facility will be used by the
Borrower, on the date of the initial borrowing under the Facilities (the
“Closing Date”), together with the proceeds of the Revolving Loans and cash on
hand of the Borrower and the Company, solely to provide Acquisition Funds.

 

(B) The Letters of Credit and proceeds of Revolving Loans will be used by the
Borrower and its subsidiaries for working capital and for other general
corporate purposes (including to finance the Transactions and any other
transactions not prohibited by the Facilities Documentation).

 

 

 

Availability:

 

(A) The Term Loan Facility will be available in a single drawing on the Closing
Date.  Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed.

 

(B) (i) Revolving Loans (exclusive of Letter of Credit usage) may be made
available on the Closing Date to finance the Transactions in an aggregate amount

 

B-4

--------------------------------------------------------------------------------


 

 

 

not to exceed $10 million and (ii) any amount needed to fund any OID or upfront
fees required to be funded on the Closing Date due to the exercise of the
“Market Flex Provisions” under the Fee Letter may be funded with Revolving Loans
on the Closing Date.  Additionally, Letters of Credit may be issued on the
Closing Date in order to backstop or replace letters of credit outstanding on
the Closing Date under the facilities no longer available to the Company or any
of its affiliates as of the Closing Date (and such existing letters of credit
may be deemed Letters of Credit outstanding under the Revolving Facility). 
Otherwise, Revolving Loans will be available at any time prior to the final
maturity of the Revolving Facility, in minimum principal amounts to be agreed
upon.  Amounts repaid under the Revolving Facility may be reborrowed.

 

 

 

Interest Rates and Fees:

 

As set forth on Annex I to this Exhibit B.

 

 

 

Default Rate:

 

During the continuance of any payment or bankruptcy event of default under the
Facilities Documentation, with respect to overdue principal, the applicable
interest rate plus 2.00% per annum, and with respect to any other overdue
amount, including overdue interest, the interest rate applicable to ABR loans
(as defined in Annex I) plus 2.00% per annum.

 

 

 

Letters of Credit:

 

No less than an amount to be agreed of the Revolving Facility will be available
to the Borrower for the purpose of issuing letters of credit and each Lender
that agrees in writing to be an Issuing Lender (as defined below) in a fronting
capacity for such amount.  Letters of Credit will be issued by the
Administrative Agent and other Revolving Lenders (reasonably acceptable to the
Borrower and the Administrative Agent) who agree to issue Letters of Credit
(each, an “Issuing Lender”).  Each Letter of Credit shall expire not later than
the earlier of (a) 12 months after its date of issuance or such longer period of
time as may be agreed by the applicable Issuing Lender and (b) the fifth
business day prior to the final maturity of the Revolving Facility; provided
that any Letter of Credit may provide for automatic renewal thereof for
additional periods of up to 12 months or such longer period of time as may be
agreed by the applicable Issuing Lender (which in no event shall extend beyond
the date referred to in clause (b) above, except to the extent cash
collateralized or backstopped pursuant to arrangements reasonably acceptable to
the relevant Issuing Lender, provided that no Revolving Lender shall be required
to fund participations in Letters of Credit after the maturity date applicable
to its commitments).  The issuance of all letters of credit shall be subject to
the customary policies and procedures of the relevant Issuing Lender.

 

 

 

Final Maturity and Amortization:

 

(A)                               The Term Loan Facility

 

The Term Loan Facility will mature on the date that is seven years after the
Closing Date and, commencing at least one full fiscal quarter after the Closing
Date, will amortize in equal quarterly installments in aggregate annual amounts
equal to 1.00% of the original principal amount of the Term Loan Facility with
the balance payable on the seventh anniversary of the Closing Date; provided
that the Facilities Documentation shall provide the right of individual Term
Loan Lenders to agree to extend the maturity of their Term Loans upon the
request of the Borrower and without the consent of any other Lender (as further
described

 

B-5

--------------------------------------------------------------------------------


 

 

 

below).

 

(B)                               Revolving Facility

 

The Revolving Facility will mature, and Revolving Commitments will terminate, on
the date that is five years after the Closing Date; provided that the Facilities
Documentation shall provide the right of individual Revolving Lenders to agree
to extend the maturity of their Revolving Commitments and Revolving Loans upon
the request of the Borrower and without the consent of any other Lender (as
further described below).

 

The Facilities Documentation shall contain customary “amend and extend”
provisions pursuant to which any individual Lender may agree to extend (which
may include, among other things, an increase in the interest rates payable with
respect to such extended loans, which extensions shall not be subject to any
“default stopper”, financial tests or “most favored nation pricing provisions”)
the maturity date of its outstanding commitments in respect of the Revolving
Facility or under any Incremental Revolving Facility or in respect of any class
of Term Loans (including any Incremental Term Loans), in each case, upon the
request of the Borrower  and without the consent of any other Lender (it is
understood that (i) no existing Lender will have any obligation to commit to any
such extension and (ii) each Lender under the class being extended shall have
the opportunity to participate in such extension on the same terms and
conditions as each other Lender under such class).

 

 

 

Guarantees:

 

All obligations of the Borrower (the “Obligations”) under (i) the Facilities
(“Facilities Obligations”), (ii) at the written request of the Borrower,
interest rate protection, commodity trading or hedging, currency exchange or
other non-speculative hedging or swap arrangements (other than any obligation of
any Guarantor to pay or perform under any agreement, contract, or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (a “Swap”), if, and to the extent that, all or a portion of the
guarantee by such Guarantor of, or the grant by such Credit Party of a security
interest to secure, such Swap (or any guarantee thereof) is or becomes illegal
or unlawful under the Commodity Exchange Act or any rule, regulation, or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof)) entered into by the Borrower or any of its
restricted subsidiaries with the Administrative Agent, any Lender, Lead Arranger
or any affiliate of the Administrative Agent, a Lender or Lead Arranger at the
time of entering into such arrangements (the “Hedging Arrangements”)
(collectively, “Hedging Obligations”) and (iii) at the written request of the
Borrower, cash management and treasury arrangements entered into by the Borrower
or any of its restricted subsidiaries with the Administrative Agent, any Lender,
Lead Arranger or any affiliate of the Administrative Agent, a Lender or Lead
Arranger at the time of entering into such arrangement (“Treasury Arrangements”)
(collectively, “Cash Management Obligations”) will be unconditionally guaranteed
jointly and severally on an equal priority senior secured basis (the
“Guarantees”) by each existing and subsequently acquired or organized direct or
indirect wholly-owned U.S. restricted subsidiary of the Borrower (other than any
such subsidiary (a) that is a subsidiary of a non-U.S. subsidiary of the
Borrower that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code (a “CFC”),

 

B-6

--------------------------------------------------------------------------------


 

 

 

(b) that is a U.S. subsidiary that has no material assets other than the capital
stock of one or more direct or indirect non-U.S. subsidiaries that are CFCs (a
“CFC Holdco”), (c) that has been designated as an unrestricted subsidiary,
(d) that is below a materiality threshold (based on assets or revenues) to be
agreed, (e) that is not permitted by law, regulation or contract (permitted
under the Facilities Documentation) (with respect to any such contract, only to
the extent existing on the Closing Date or on the date the applicable person
becomes a direct or indirect subsidiary of the Borrower and not incurred in
contemplation thereof) to provide such guarantee, or would require governmental
(including regulatory) consent, approval, license or authorization to provide
such guarantee, (unless such consent, approval, license or authorization has
been received), or for which the provision of such guarantee would result in a
material adverse tax consequence to the Borrower or one of its subsidiaries (as
reasonably determined by the Borrower in consultation with the Administrative
Agent), (f) that is a special purpose entity (including not for profit entities
and captive insurance companies) or (g) any restricted subsidiary acquired
pursuant to a Permitted Acquisition (to be defined in a manner to be mutually
agreed)) financed with secured indebtedness permitted to be incurred pursuant to
the Facilities Documentation as assumed indebtedness (and not incurred in
contemplation of such Permitted Acquisition) and any restricted subsidiary
thereof that guarantees such indebtedness, in each case to the extent such
secured indebtedness prohibits such subsidiary from becoming a Guarantor) (the
“Guarantors”; and together with the Borrower, the “Credit Parties”).  In
addition, certain subsidiaries may be excluded from the guarantee requirements
under the Facilities Documentation in circumstances where the Borrower and the
Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby. 

 

 

 

 

 

Subject only to the restricted payment covenant in the Facilities Documentation
and (i) no continuing event of default and (ii) pro forma compliance with the
Financial Covenant (whether or not then in effect), the Borrower may designate
any subsidiary as an “unrestricted subsidiary” and subsequently redesignate any
such unrestricted subsidiary as a restricted subsidiary.  Unrestricted
subsidiaries will be excluded from the guarantee requirements and will not be
subject to the representations and warranties, covenants, events of default or
other provisions of the Facilities Documentation, and the results of operations
and indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of calculating any financial metric contained in the Facilities
Documentation except to the extent of distributions received therefrom.

 

 

 

Security:

 

Subject to the limitations set forth below in this section, and, on the Closing
Date, the Funding Conditions Provisions, Facilities Obligations, the Guarantees
in respect of the Facilities Obligations, the Hedging Arrangements and the
Treasury Arrangements (collectively, the “Secured Obligations”) will be secured
on a first priority basis by substantially all of the present and after acquired
assets of each of the Credit Parties (collectively, but excluding the Excluded
Assets (as defined below), the “Collateral”), including, (a) a perfected first
priority pledge of all the capital stock of each direct, wholly owned material
restricted subsidiary held by any Credit Party (which pledge, in the case of any
foreign subsidiary that is a CFC or any CFC Holdco shall be limited to 66% of
the voting capital stock and 100% of the non-voting capital stock of such CFC or
CFC Holdco) and (b) a perfected security interest in substantially all other
tangible and intangible assets of the

 

B-7

--------------------------------------------------------------------------------


 

 

 

Credit Parties (including but not limited to accounts receivable, inventory,
equipment, general intangibles, investment property, real property, intellectual
property and the proceeds of the foregoing).

 

 

 

 

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee owned real property with a value of less than an amount
to be agreed (with all required mortgages being permitted to be delivered
post-closing) and all leasehold interests in real property (including
requirements to deliver landlord lien waivers, estoppels and collateral access
letters), (ii) motor vehicles and other assets subject to certificates of title,
letter of credit rights (other than to the extent such rights can be perfected
by filing a UCC-1) and commercial tort claims below a threshold to be agreed,
(iii) control agreements or other control arrangements (other than delivery of
certificated pledged capital stock to the extent required above and material
promissory notes constituting Collateral), including with respect to deposit
accounts, securities accounts and commodities accounts shall not be required,
(iv) those assets over which the granting of security interests in such assets
would be prohibited by contract binding on such assets at the time of their
acquisition and not entered into in contemplation of such acquisition,
applicable law or regulation (in each case, except to the extent such
prohibition is unenforceable after giving effect to applicable provisions of the
Uniform Commercial Code, other than proceeds thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibitions) or to the extent that such security interests would require
obtaining the consent of any governmental authority which has not been obtained,
or would result in materially adverse tax consequences as reasonably determined
by the Borrower in consultation with the Administrative Agent, (v) any foreign
collateral or credit support (other than 66% of the voting capital stock and
100% of the non-voting capital stock of first-tier CFCs otherwise permitted to
be pledged), (vi) margin stock and, to the extent requiring the consent of one
or more third parties or prohibited by the terms of any applicable
organizational documents, joint venture agreement or shareholders’ agreement,
equity interests in any person other than wholly-owned subsidiaries (in each
case, except to the extent such prohibition is unenforceable after giving effect
to applicable provisions of the Uniform Commercial Code, other than proceeds
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibitions), (vii) those assets as to
which the Administrative Agent and the Borrower reasonably determine in writing
that the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby, (viii) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, (ix) any lease, license or other agreement or any property subject to a
purchase money security interest, capital lease obligation or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money,
capital lease or similar arrangement or create a right of termination in favor
of any other party thereto (other than the Borrower or a Guarantor) after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code), other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition and (x) other exceptions to be mutually agreed or that are
usual and customary for facilities of this type.  The

 

B-8

--------------------------------------------------------------------------------


 

 

 

foregoing described in clauses (i) through (x) are, collectively, the “Excluded
Assets”.

 

 

 

 

 

No actions in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required to be taken to create any security interests in
assets located or titled outside of the U.S. or to perfect or make enforceable
any security interests in any assets (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non U.S.
jurisdiction).

 

 

 

 

 

All the above-described pledges, security interests and mortgages shall be
created and perfected on terms in Facilities Documentation, and none of the
Collateral or other assets of the Credit Parties shall be subject to other
pledges, security interests or mortgages, subject to customary exceptions for
financings of this kind.

 

 

 

Mandatory Prepayments:

 

The Term Loans shall be prepaid with (a) commencing with the fiscal year of the
Borrower ending December 31, 2017, 50% of Excess Cash Flow (to be defined in a
manner to be mutually agreed (and, in any event, to include deduction for all
cash restructuring charges and investments, capital expenditures, restricted
payments and to be used to fund planned acquisitions, investments or capital
expenditures in cash, subject to certain limitations to be agreed)) of the
Borrower, with a reduction to 25% and elimination based upon achievement of
First Lien Leverage Ratios of 0.25x inside the First Lien Leverage Ratio as of
the Closing Date and 0.75x inside the First Lien Leverage Ratio as of the
Closing Date, respectively; provided that (i) any voluntary prepayments or
commitment reductions of loans under the Facilities (including, without
duplication, prepayments at a discount to par offered to all Lenders under the
Term Loan Facility or under any Incremental Term Facility, with credit given for
the actual amount of the cash payment) shall be credited against excess cash
flow prepayment obligations of any fiscal year on a dollar-for-dollar basis
(other than to the extent such prepayments are funded with the proceeds of
long-term indebtedness) (with the First Lien Leverage Ratio of the Borrower for
purposes of determining the applicable Excess Cash Flow percentage above,
recalculated to give pro forma effect to any such pay down or reduction after
the end of the prior fiscal year and prior to making such Excess Cash Flow
payment) and (ii) no Excess Cash Flow payment shall be required if Excess Cash
Flow during such year is equal to or less than $5 million; (b) 100% of the net
cash proceeds received from the incurrence of indebtedness by the Borrower or
any of its restricted subsidiaries (other than indebtedness permitted under the
Facilities Documentation (other than Refinancing Debt) (to be defined in a
manner to be mutually agreed)) and (c) 100% of the net cash proceeds of all
non-ordinary course asset sales or other dispositions of property by the
Borrower and its restricted subsidiaries (including insurance and condemnation
proceeds) in excess of an amount to be agreed for each individual asset sale or
disposition and an amount to be agreed in the aggregate for any fiscal year
(with only the amount in excess of such annual limit required to be offered to
prepay) and subject to the right of the Borrower to reinvest such proceeds if
such proceeds are reinvested (or committed to be reinvested) within 12 months
and, if so committed to reinvestment, reinvested within 6 months thereafter, and
other exceptions to be agreed upon.

 

B-9

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, mandatory prepayments shall be limited to the
extent that the Borrower determines in good faith that such prepayments would
either (i) result in material adverse tax consequences related to the
repatriation of funds in connection therewith by non-guarantor subsidiaries or
(ii) be prohibited or delayed by applicable law.

 

Mandatory prepayments required under the Facilities Documentation may, if
required pursuant to the terms of any other indebtedness secured pari passu with
the Facilities, be applied to the Term Loans outstanding under the applicable
Facility and such other pari passu indebtedness, in each case on a ratable basis
based on the outstanding principal amounts thereof (or if so provided under the
terms of such other pari passu indebtedness, applied on a less than ratable
basis to the amounts outstanding under such indebtedness).

 

 

 

 

 

Within the Term Loan Facility, mandatory prepayments shall be applied first, to
accrued interest and fees due on the amount of the prepayment under the Term
Loan Facility and second, directly to the scheduled installments of principal of
the Term Loan Facility in direct order of maturity.

 

 

 

 

 

Any Term Loan Lender may elect not to accept any mandatory prepayment made
pursuant to clause (a) or (c) above (each a “Declining Lender”).  Any prepayment
amount declined (such amount, a “Declined Amount”) by a Declining Lender may be
retained by the Borrower and shall be added to the Available Amount Basket (as
defined below).

 

 

 

Voluntary Prepayments and Reductions in Commitments:

 

Voluntary reductions of the unutilized portion of the Revolving Commitments and
prepayments of borrowings under the Facilities will be permitted at any time, in
minimum principal amounts to be agreed upon, without premium or penalty, subject
to reimbursement of the Lenders’ redeployment costs actually incurred in the
case of a prepayment of LIBOR borrowings other than on the last day of the
relevant interest period.  All voluntary prepayments of the Term Loan Facility
and any Incremental Term Facility will be applied to the remaining amortization
payments under the Term Loan Facility or such Incremental Term Facility, as
directed by the Borrower (and absent such direction, in direct order of maturity
thereof), including to any class of extending or existing Loans in such order as
the Borrower may designate, and shall be applied to the Term Loan Facility or
any Incremental Term Facility as determined by the Borrower.

 

Any voluntary prepayment or refinancing (other than a refinancing of the Term
Loan Facility in connection with any transaction that would, if consummated,
constitute a change of control or Transformative Acquisition (as defined below))
of the Term Loan Facility with other term loans under credit facilities with a
lower Effective Yield (as defined below) than the Effective Yield of the Term
Loan Facility, or any amendment (other than an amendment of the Term Loan
Facility in connection with any transaction that would, if consummated,
constitute a change of control or Transformative Acquisition) that reduces the
Effective Yield of the Term Loan Facility, in either case that occurs prior to
the six month anniversary of the Closing Date (the “Soft Call Date”) and the
primary purpose (as determined by the Borrower in good faith) of which is to
lower the Effective Yield on the Term Loan Facility, shall be subject to a
prepayment premium of 1.00% of the principal amount of the Term Loans so
prepaid, refinanced or

 

B-10

--------------------------------------------------------------------------------


 

 

 

amended. For such purposes (i) “Transformative Acquisition” shall mean any
acquisition by the Borrower or any restricted subsidiary that is not permitted
by the terms of the Facilities Documentation immediately prior to the
consummation of such acquisition and (ii) “Effective Yield” shall mean, as of
any date of determination, the sum of (x) the higher of (A) the LIBOR rate on
such date for a deposit in dollars with a maturity of one month and (B) the
LIBOR floor, if any, with respect thereto as of such date, (y) the interest rate
margins as of such date (with such interest rate margin and interest spreads to
be determined by reference to the LIBOR rate) and (z) the amount of OID and
upfront fees thereon paid generally to lenders (converted to yield assuming a
four-year average life and without any present value discount).

 

 

 

Documentation:

 

The Facilities will be documented under a single credit agreement (the
“Facilities Documentation”) reflecting the terms set forth in this Exhibit B and
will otherwise be negotiated in good faith within a reasonable time period to be
determined based on the expected Closing Date and will be substantially similar
to the Parent Existing Credit Agreement, as modified (a) to reflect (i) the
operational and strategic requirements of the Borrower and its subsidiaries
giving effect to the Acquisition (including in light of its size, industries,
businesses and business practices, locations, operations and financial
accounting, and the Projections set forth in the Acquisition Model (as defined
below) and (ii) reasonable modifications to the mechanical, operational,
administrative and agency provisions to reflect the administrative guidelines
and practices of the Administrative Agent, and (b) to give due regard to
applicable legal and regulatory developments including modifications to include
customary EU bail-in provisions.  Notwithstanding the foregoing, the only
conditions to the availability of the Facilities on the Closing Date shall be
the applicable conditions set forth in the “Conditions Precedent to Initial
Borrowing” section below and in Exhibit C to the Commitment Letter.  The
Facilities Documentation shall contain only those representations, events of
default and covenants as set forth in this Exhibit B.

 

 

 

Limited Condition Transaction:

 

For purposes of (i) determining compliance with any provision of the Facilities
Documentation which requires the calculation of the First Lien Leverage Ratio,
Senior Secured Leverage Ratio, the Total Leverage Ratio or the Fixed Charge
Coverage Ratio (to be defined in a manner to be mutually agreed),
(ii) determining compliance with representations, warranties, defaults or events
of default or (iii) testing availability under baskets set forth in the
Facilities Documentation (including baskets measured as a percentage of EBITDA),
in each case, in connection with an acquisition or an investment by one or more
of the Borrower and its restricted subsidiaries otherwise permitted by the
Facilities Documentation whose consummation is not conditioned on the
availability of, or on obtaining, third party financing (any such acquisition or
investment, a “Limited Condition Transaction”), at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving pro forma effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
test period ending prior to the LCT Test Date, the Borrower could have taken
such action on the relevant LCT Test Date in

 

B-11

--------------------------------------------------------------------------------


 

 

 

compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.

 

For the avoidance of doubt, if the Borrower has made an LCT Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations of the target of any Limited Condition
Transaction) at or prior to the consummation of the relevant transaction or
action, such baskets or ratios will not be deemed to have been exceeded as a
result of such fluctuations.  If the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant LCT Test Date
and prior to the earlier of (i) the date on which such Limited Condition
Transaction is consummated or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, any such calculation shall be made on a
pro forma basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of debt and the
use of proceeds thereof) had been consummated.

 

 

 

Conditions Precedent to Initial Borrowing:

 

The availability of the initial borrowing and other extensions of credit under
the Facilities on the Closing Date will be subject solely to (x) the applicable
conditions set forth in Exhibit C to the Commitment Letter, (y) subject to the
Funding Conditions Provisions, the Company Representations and the Specified
Representations being true and correct in all material respects (provided that
any such Specified Representations which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects and
provided further that the condition in this clause (y) relating to the Company
Representations shall be deemed satisfied unless a breach of any such Company
Representations has resulted in Parent or any of Parent’s affiliates having the
right to terminate its obligations under the Acquisition Agreement (or otherwise
decline to consummate the Acquisition without any liability, in accordance with
the terms of the Acquisition Agreement)) and (z) the delivery of a customary
borrowing notice (provided that such notice shall not include any representation
or statement as to the absence (or existence) of any default or event of default
or a bring-down of representations and warranties (other than the Specified
Representations and Company Representations)).

 

 

 

 

 

All of the representations and warranties will be required to be made in
connection with the extension of credit on the Closing Date, except that the
failure of any representation or warranty (other than the Specified
Representations and the Company Representations) to be true and correct on the
Closing Date will not constitute the failure of a condition precedent to
funding.

 

 

 

Conditions Precedent to All Subsequent Borrowings:

 

After the Closing Date, each extension of credit will be conditioned upon:
delivery of a borrowing notice, accuracy of representations and warranties in
all material respects (provided that any such representations and warranties
which are qualified by materiality, material adverse effect or similar language
shall be true and correct in all respects) and absence of defaults or events of
default.

 

 

 

Representations and

 

Limited to the following (to be applicable to the Borrower and its restricted

 

B-12

--------------------------------------------------------------------------------


 

Warranties:

 

subsidiaries): organizational status; power and authority, qualification,
execution, delivery and enforceability of the Facilities Documentation; with
respect to the execution, delivery and performance of the Facilities
Documentation, no violation of, or conflict with, law, charter documents or
material agreements; litigation; margin regulations; material governmental
approvals with respect to the execution, delivery and performance of the
Facilities; Investment Company Act; PATRIOT Act; accuracy of disclosure and
financial statements; since the Closing Date, no Material Adverse Effect (to be
defined in a manner to be mutually agreed); taxes; compliance with laws; ERISA;
anti-corruption laws, anti-money laundering laws and sanctions; EEA financial
institution; subsidiaries; intellectual property; creation, validity and
perfection of security interests; environmental laws; properties; consolidated
closing date solvency; subject, in the case of each of the foregoing
representations and warranties, to qualifications and limitations for
materiality to be mutually agreed.

 

 

 

Affirmative Covenants:

 

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries):

 

·                  delivery of annual audited and quarterly financial
statements, with quarterly MD&A (to the extent included in the Borrower’s 10-Q
filings);

 

·                  delivery of an annual budget (commencing with the 2018 fiscal
year);

 

·                  annual lender calls;

 

·                  delivery of notices of defaults and certain material events;

 

·                  inspections (including books and records and subject to
frequency (so long as there is no ongoing event of default) and cost
reimbursement limitations);

 

·                  officers’ compliance certificates and other information
reasonably requested by the Administrative Agents;

 

·                  maintenance of organizational existence and rights and
privileges;

 

·                  maintenance of insurance;

 

·                  commercially reasonable efforts to maintain ratings (but not
to maintain a specific rating);

 

·                  payment of taxes and other obligations;

 

·                  corporate franchises;

 

·                  compliance with laws (including environmental laws) and
material contractual obligations;

 

·                  PATRIOT Act; anti-corruption laws, anti-money laundering laws
and sanctions;

 

·                  ERISA;

 

·                  good repair;

 

·                  transactions with affiliates;

 

·                  changes in fiscal year;

 

·                  additional guarantors and collateral;

 

·                  use of proceeds;

 

B-13

--------------------------------------------------------------------------------


 

 

 

·                  changes in lines of business; and

 

·                  further assurances on collateral matters;

 

subject, in the case of each of the foregoing covenants, to exceptions and
qualifications to be mutually agreed.

 

 

 

Negative Covenants:

 

Limited to (to be applicable to the Borrower and its restricted subsidiaries):

 

·                  limitations on the incurrence of debt, with exceptions to
allow, inter alia:

 

·                  first lien secured debt subject to First Lien Leverage Ratio
not in excess of the First Lien Leverage Ratio on the Closing Date (subject to a
sublimit to be agreed for such debt of non-Subsidiary Guarantors) (provided that
any first lien term loans in the form of a term loan B or similar form of
institutional term loan shall be subject to the MFN Protection);

 

·                  junior lien and unsecured subject to compliance with a pro
forma Total Leverage Ratio of 4.50x (subject to a sublimit to be agreed for such
debt of non-Subsidiary Guarantors);

 

·                  general debt basket equal to the greater of $100 million and
a percentage to be agreed of consolidated total assets (based on corresponding
percentage on the Closing Date);

 

·                  liens, with exceptions to allow, inter alia:

 

·                  liens on Collateral, (i) subject to compliance with a pro
forma Secured Leverage Ratio of 4.50x, (ii) subject to a customary intercreditor
that will be attached to the Facilities Documentation as an exhibit, and
(iii) ranking junior to the liens on such Collateral in relation to the lien
securing the Loans and the Guarantees as applicable;

 

·                  liens on assets of non-Guarantors securing debt of such
non-Guarantors;

 

·                  general lien basket in an amount equal to the greater of
$85 million and a percentage to be agreed of consolidated total assets (based on
corresponding percentage on the Closing Date), which, in the case of Liens on
Collateral, shall be junior liens and shall be subject to a customary
intercreditor agreement;

 

·                  fundamental changes;

 

·                  restrictions on subsidiary distributions and other
restrictive agreements;

 

·                  asset sales (which shall be permitted subject to (i) a 75%
aggregate cash consideration requirement for dispositions in excess of an amount
to be agreed (with the ability to designate certain non-cash assets as cash),
(ii) a fair market value requirement, (iii) a requirement that the proceeds of
asset sales be applied in accordance with “Mandatory Prepayments”) and (iv) no
event of default; and

 

·                  investments, with exceptions to allow, inter alia:

 

·                  Permitted Acquisitions;

 

·                  investments equal to the greater of $100 million and a
percentage to be agreed of consolidated total assets (based on corresponding

 

B-14

--------------------------------------------------------------------------------


 

 

 

percentage on the Closing Date);

 

·                  unlimited investments subject to compliance with a pro forma
Total Leverage Ratio of 2.75x;

 

·                  repurchases and redemptions of (and amendments to documents
governing) debt subordinated by its terms, with exceptions to allow, inter alia:

 

·                  unlimited prepayments subject to compliance with a pro forma
Total Leverage Ratio of 2.75x;

 

·                  restricted payments, with exceptions to allow, inter alia:

 

·                  restricted payments up to $70 million a pursuant to the
Parent’s previously announced share buyback program in effect as of the
Acquisition signing date;

 

·                  unlimited restricted payments subject to compliance with a
pro forma Total Leverage Ratio of 2.50x;

 

·                  restricted payments for repurchasing or retiring equity held
by employees, managers or directors, up to per year the greater of $10 million
and a percentage to be agreed of consolidated total assets (based on
corresponding percentage on the Closing Date), with unused amounts permitted to
be carried forward to future years;

 

·                  restricted payments equal to the greater of $100 million and
a percentage to be agreed of consolidated total assets (based on corresponding
percentage on the Closing Date);

 

subject, in the case of each of the foregoing covenants, to exceptions,
qualifications and, as appropriate, baskets (including those grown based off of
the consolidated total assets of the Borrower and its restricted subsidiaries)
to be mutually agreed.

 

 

 

 

 

The Borrower or any restricted subsidiary will be permitted:

 

(a)  to incur indebtedness to finance an acquisition so long as (x) in the case
of junior lien and unsecured debt, (i) the Fixed Charge Coverage Ratio
(calculated on a pro forma basis) shall either be (A) greater than or equal to
the Fixed Charge Coverage Ratio immediately prior to such transactions or (B) at
least 2.0:1.0, in either case, recomputed as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements are
available or (ii) the Total Leverage Ratio (calculated on a pro forma basis)
shall either be (A) less than or equal to the Total Leverage Ratio immediately
prior to such transactions or (B) less than or equal to 4.50x or (y) in the case
of indebtedness secured on an equal priority basis with the Facilities, the
First Lien Leverage Ratio of the Borrower shall be no greater than the First
Lien Leverage Ratio as of the Closing Date, recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered (provided that any first lien term loans in the
form of a term loan B or similar form of institutional term loan shall be
subject to the MFN Protection); provided that, in each case, there will be a
sublimit to be agreed for non-Subsidiary Guarantors;

 

(b) to incur indebtedness, consummate fundamental changes, make distributions,

 

B-15

--------------------------------------------------------------------------------


 

 

 

sell assets and make investments and restricted payments, in each case, among
the Borrower, the Guarantors and their restricted subsidiaries (subject to an
aggregate cap on investments in restricted subsidiaries that are not Subsidiary
Guarantors); and

 

(c) consummate the Transactions.

 

In addition, the investments, repurchases and redemptions of subordinated debt
and restricted payments covenants shall include an “Available Amount Basket”,
which shall mean a cumulative amount equal to (a) $100 million (the “Starter
Amount”) plus (b) 100% of trailing 12-month EBITDA (less 1.40x interest expense)
(the “Grower Amount”), plus, in each of the following clauses (c) through (h),
without duplication, (c) the cash proceeds of new equity issuances (other than
disqualified stock) of the Borrower or capital contributions to the Borrower
made in cash, cash equivalents or other property (other than disqualified
stock), plus (d) the net cash proceeds received by the Borrower from debt and
disqualified stock issuances that have been issued after the Closing Date and
which have been exchanged or converted into qualified equity, plus (e) the net
cash proceeds received by the Borrower and its restricted subsidiaries from
sales of investments made using the Available Amount Basket, plus (f) returns,
profits, distributions and similar amounts received by the Borrower and its
restricted subsidiaries on investments made using the Available Amount Basket,
plus (g) the investments of the Borrower and its restricted subsidiaries in any
unrestricted subsidiary that has been re-designated as a restricted subsidiary
or that has been merged or consolidated with or into the Borrower or any of its
restricted subsidiaries plus (h) Declined Amounts; provided that use of the
Grower Amount shall in each case be subject to the Total Leverage Ratio
(calculated on a pro forma basis) being less than or equal to the Total Leverage
Ratio as of the Closing Date and the absence of any event of default.

 

 

 

Financial Covenants:

 

With respect to the Term Loan Facility: None.

 

With respect to the Revolving Facility: Limited to the following financial
maintenance covenant (the “Financial Covenant”): a maximum First Lien Leverage
Ratio.

 

The Financial Covenant will be tested quarterly commencing with the second full
fiscal quarter to occur after the Closing Date; provided that the Financial
Covenant (x) shall be tested only if Revolving Loans (including the aggregate
principal amount of letters of credit then outstanding under the Revolving
Facility to the extent not cash collateralized, but excluding non-cash
collateralized letters of credit in an aggregate amount not to exceed the
greater of (i) the amount of letters of credit outstanding on the Closing Date
and (ii) $5.0 million) are or would be outstanding in an amount exceeding 35% of
the total facility amount of the Revolving Facility and (y) will be set at a
First Lien Leverage Ratio at a cushion of 35% to the Acquisition Model (subject
to one step-down to be agreed).

 

 

 

 

 

“EBITDA” shall be defined in a manner to be mutually agreed and in any event
shall include, without limitation, add backs, deductions and adjustments, as
applicable, without duplication, for (a) non-cash items, (b) extraordinary,
unusual or non-recurring items, (c) restructuring charges and related charges,
(d) pro

 

B-16

--------------------------------------------------------------------------------


 

 

 

forma adjustments, pro forma cost savings, operating expense reductions and cost
synergies, in each case, related to mergers and other business combinations,
acquisitions, divestitures and other transactions (including in respect of the
pro forma adjustments and addbacks set forth in clause (c) above) consummated by
the Borrower and projected by the Borrower in good faith to result from actions
taken or expected to be taken (in the good faith determination of the Borrower)
within eight fiscal quarters after the date any such transaction is consummated,
so long as such cash savings and synergies are reasonably identifiable and
factually supportable, (e) “run rate” cost savings, operating expense reductions
and synergies projected by the Borrower in good faith to result from actions
either taken or expected to be taken within 24 months after the date of
determination to take such action, so long as such cash savings and synergies
are reasonably identifiable and factually supportable and (f) adjustments and
add backs reflected in the financial model dated as of November 30, 2016 (the
“Acquisition Model”).

 

 

 

Events of Default:

 

Limited to the following (to be applicable to the Borrower and its restricted
subsidiaries):  nonpayment of principal, interest or other amounts; violation of
covenants; incorrectness of representations and warranties in any material
respect; cross default and cross acceleration to material indebtedness;
bankruptcy and insolvency of the Borrower or any of its significant restricted
subsidiaries; material monetary judgments; ERISA events; actual or asserted
invalidity of material guarantees, liens or security documents; and change of
control (with no continuing director prong), subject to thresholds (with respect
to the monetary judgments and cross default and cross acceleration events of
default only), notice and grace period provisions to be mutually agreed.

 

Notwithstanding the foregoing, (x) only Revolving Lenders holding at least a
majority of the Revolving Commitments and Revolving Loans shall have the ability
to (and be required in order to) amend the Financial Covenant and waive a breach
of the Financial Covenant, and (y) a breach of the Financial Covenant shall not
constitute an Event of Default with respect to the Term Loan Facility until the
date on which the Revolving Loans (if any) have been accelerated or the
Revolving Commitments have been terminated, in each case, by the Revolving
Lenders in accordance with the terms of the Revolving Facility.

 

 

 

Voting:

 

Amendments and waivers of the Facilities Documentation will require the approval
of Lenders (other than Defaulting Lenders (to be defined in a customary manner))
holding more than 50% of the aggregate amount of the Loans, letter of credit
exposure and Revolving Commitments under the Facilities (the “Required
Lenders”), except that (i) the consent of each Lender directly and adversely
affected thereby shall be required with respect to: (A) increases in the
commitment of such Lender, (B) reductions of principal, interest or fees owing
to such Lender, (C) extensions or postponement of final maturity or the
scheduled date of payment of any principal, interest or fees and (D) releases of
all or substantially all the value of the Guarantees or releases of liens on all
or substantially all of the Collateral, (ii) the consent of 100% of the Lenders
will be required with respect to modifications to any of the voting percentages
that result in a decrease of voting rights for such Lenders, (iii) customary
protections for the Administrative Agents, the Swingline Lender and the Issuing
Lenders will be provided and (iv) amendments or waivers affecting only a
particular class of Lenders will require only the approval of the Lenders (other
than Defaulting

 

B-17

--------------------------------------------------------------------------------


 

 

 

Lenders) of such class holding more than 50% of the aggregate amount of the
applicable class of Loans (and not, for avoidance of doubt, approval of the
overall Required Lenders).

 

Notwithstanding the foregoing, amendments and waivers of the Financial Covenant
will be subject to the second paragraph under “Events of Default” above.

 

 

 

 

 

The Facilities shall contain provisions permitting the Borrower to replace
(i) non-consenting Lenders in connection with amendments and waivers requiring
the consent of all such class of Lenders or of all such class of Lenders
directly affected thereby so long as the Required Lenders shall have consented
thereto and (ii) Defaulting Lenders.  The Facilities shall also contain usual
and customary provisions regarding Defaulting Lenders.

 

 

 

Cost and Yield Protection:

 

Usual for facilities and transactions of this type, and substantially consistent
with the Parent Existing Credit Agreement including, without limitation,
customary provisions relating to Dodd-Frank and Basel III.  The Facilities shall
contain provisions regarding the timing for asserting a claim under these
provisions and permitting the Borrower to replace a Lender who asserts such
claim without premium or penalty.

 

 

 

Assignments and Participations:

 

The Lenders will be permitted to assign (a) Term Loans with the consent of the
Borrower (not to be unreasonably withheld or delayed) and (b) Revolving
Commitments with the consent of the Borrower (not to be unreasonably withheld or
delayed), the Swingline Lender and each Issuing Lender; provided that no consent
of the Borrower shall be required (i) after the occurrence and during the
continuance of a payment or bankruptcy Event of Default (with respect to the
Borrower) or (ii) for assignments of Term Loans to any existing Lender or an
affiliate of an existing Lender or an approved fund.  All assignments of Loans
will require the consent of the Administrative Agent unless such assignment is
an assignment of Term Loans to another Lender, an affiliate of a Lender or an
approved fund, not to be unreasonably withheld or delayed.  Assignments to
natural persons shall be prohibited.  Each assignment will be in an amount of an
integral multiple of $1.0 million with respect to the Term Loan Facility and
$5.0 million with respect to the Revolving Facility or, in each case, if less,
all of such Lender’s remaining loans and commitments of the applicable class. 
Assignments will not be required to be pro rata among the Facilities.  For any
assignments of Term Loans for which the Borrower’s consent is required, such
consent shall be deemed to have been given if the Borrower has not responded
within 10 business days of a request for such consent.

 

 

 

 

 

The Lenders will be permitted to sell participations in the Facilities without
restriction, other than as set forth in the next sentence, and in accordance
with applicable law.  Voting rights of participants shall be limited to matters
in respect of (a) increases in commitments participated to such participants,
(b) reductions of principal, interest or fees, (c) extensions of final maturity
or the scheduled date of payment of any principal, interest or fees and
(d) releases of all or substantially all of the value of the Guarantees or all
or substantially all of the Collateral.

 

B-18

--------------------------------------------------------------------------------


 

 

 

The Facilities Documentation shall provide that (a) Term Loans may be purchased
and assigned on a non-pro rata basis through (i) open market purchases and
(ii) Dutch auction or similar procedures to be agreed that are offered to all
Lenders on a pro rata basis in accordance with customary procedures to be agreed
and, in each case, subject to customary restrictions to be agreed and (b) the
Borrower and any other affiliates of the Borrower shall be eligible assignees
with respect to Term Loans only; provided that (x) any such Term Loans acquired
by the Borrower or any of its respective subsidiaries shall be retired and
cancelled promptly upon acquisition thereof, (y) no default shall be continuing
at the time of any such purchase or assignment and (z) Term Loans may not be
purchased with proceeds of Revolving Loans.

 

 

 

Expenses and Indemnification:

 

The Borrower shall pay, if the Closing Date occurs, all reasonable and
documented out-of-pocket expenses of the Administrative Agents and the
Commitment Parties (without duplication) in connection with the syndication of
the Term Loan Facility and the preparation, execution, delivery, administration,
amendment, waiver or modification and enforcement of the Facilities
Documentation (including the reasonable fees and expenses of counsel identified
herein and of a single firm of local counsel in each appropriate jurisdiction
(other than any allocated costs of in-house counsel) or otherwise retained with
the Borrower’s consent (such consent not to be unreasonably withheld or
delayed)).

 

 

 

 

 

The Borrower will indemnify and hold harmless the Lead Arrangers, the
Administrative Agent, the Commitment Parties and the Lenders (without
duplication) and their respective affiliates, and the officers, directors,
employees, agents, advisors, controlling persons, members and the successors and
assigns of each of the foregoing (each, an “Indemnified Person”) from and
against any and all losses, claims, damages and liabilities of any kind or
nature, joint or several, to which any such Indemnified Person may become
subject, to the extent arising out of or in connection with any claim,
litigation, investigation or proceeding, actual or threatened, relating to the
Facilities or the Facilities Documentation (any of the foregoing, a
“proceeding”) (regardless of whether any such Indemnified Person is a party
thereto and whether any such proceeding is brought by the Borrower or any other
person) and reasonable and documented out-of-pocket fees and expenses incurred
in connection with investigating or defending any of the foregoing by one firm
of counsel for all Indemnified Persons, taken as a whole, and, if necessary, by
a single firm of local counsel in each appropriate jurisdiction for all such
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies you of the existence of such conflict and thereafter, after
receipt of your consent (which consent shall not be unreasonably withheld or
delayed), retains its own counsel, by another firm of counsel for such affected
Indemnified Person) of any such Indemnified Person arising out of or relating to
any claim, litigation, investigation or other proceeding (including any inquiry
or investigation of the foregoing) (regardless of whether such Indemnified
Person  is a party thereto or whether or not such action, claim, litigation or
proceeding was brought by the Borrower, its equity holders, affiliates or
creditors or any other third person) that relates to the Transactions, including
the financing contemplated hereby; provided that no Indemnified Person will be
indemnified for any losses, claims, damages, liabilities or related expenses to
the extent that they have resulted from (i) the willful misconduct, bad faith or
gross negligence of such

 

B-19

--------------------------------------------------------------------------------


 

 

 

Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members or the successors of any of the foregoing (as determined by a court of
competent jurisdiction in a final and non-appealable decision), (ii) a material
breach of the obligations of such Indemnified Person  or any of such Indemnified
Person ‘s affiliates or any of the officers, directors, employees, advisors,
agents or other representatives of any of the foregoing (as determined by a
court of competent jurisdiction in a final and non-appealable decision) or
(iii) any claim, litigation, investigation or other proceeding not arising from
any act or omission by the Borrower or its affiliates that is brought by an
Indemnified Person against any other Indemnified Person (other than disputes
involving claims against any Lead Arranger, Administrative Agent or Issuing
Lender in their capacity as such).

 

 

 

Governing Law and Forum:

 

New York.

 

 

 

Counsel to the Agents:

 

Cahill Gordon & Reindel LLP.

 

B-20

--------------------------------------------------------------------------------


 

ANNEX I to

EXHIBIT B

 

Interest Rates:

 

The interest rates under the Facilities will be as follows:

 

Revolving Facility

 

At the option of the Borrower, initially, LIBOR plus 2.50% or ABR plus 1.50%.

 

From and after the delivery by the Borrower to the Administrative Agent of
financial statements for the period ending at least one full fiscal quarter
following the Closing Date, the applicable margins under the Revolving Facility
shall be subject to (i) a step-down to LIBOR plus 2.25% or ABR plus 1.25% based
upon achievement of a First Lien Leverage Ratio that is equal to 0.25x inside
the First Lien Leverage Ratio as of the Closing Date and (ii) a step-down to
LIBOR plus 2.00% or ABR plus 1.00% based upon achievement of a First Lien
Leverage Ratio that is equal to 0.75x inside the First Lien Leverage Ratio as of
the Closing Date.

 

 

 

 

 

Term Loan Facility

 

At the option of the Borrower, initially, LIBOR plus 3.25% or ABR plus 2.25%.

 

From and after the delivery by the Borrower to the Administrative Agent of
financial statements for the period ending at least one full fiscal quarter
following the Closing Date, the applicable margins under the Term Loan Facility
shall be subject to a step-down to LIBOR plus 3.00% or ABR plus 2.00% based upon
achievement of a First Lien Leverage Ratio that is equal to 0.50x inside the
First Lien Leverage Ratio as of the Closing Date.

 

 

 

 

 

All Facilities

 

 

 

 

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 12 months or a shorter period) for LIBOR borrowings.

 

 

 

 

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months and on the applicable
maturity date.

 

 

 

 

 

ABR is the highest of (i) the rate of interest publicly announced by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the “Prime Rate”), (ii) the federal funds effective rate from time to
time plus 0.50% and (iii) LIBOR applicable for an interest period of one month
plus 1.00%; provided that, ABR shall be deemed to be no less than 1.75% per
annum solely with respect to the Term Loan Facility.

 

 

 

 

 

LIBOR is the London interbank offered rate for dollars (which in any event shall
not be less than 0.00% per annum), for the relevant interest period; provided
that, solely with respect to the Term Loan Facility, LIBOR shall be deemed to be
no less than 0.75% per annum.

 

 

 

Letter of Credit Fees:

 

A per annum fee equal to the spread over LIBOR under the Revolving Facility will
accrue for the account of Revolving Lenders (other than Defaulting Lenders) on
the aggregate face amount of outstanding Letters of Credit, payable in arrears
at the end of each quarter and upon the termination of the Revolving Facility,
in each case for the actual number of days elapsed over a 360-day year.  Such
fees shall be distributed to such Revolving

 

B-21

--------------------------------------------------------------------------------


 

 

 

Lenders pro rata in accordance with the amount of each such Revolving Lender’s
Revolving Commitment.  In addition, the Borrower shall pay to the relevant
Issuing Lender, for its own account, (a) a fronting fee equal to 0.125% of the
aggregate face amount of outstanding Letters of Credit or such other amount as
may be agreed by the Borrower and such Issuing Lender, payable in arrears at the
end of each quarter and upon the termination of the Revolving Facility,
calculated based upon the actual number of days elapsed over a 360-day year, and
(b) customary issuance and administration fees.

 

 

 

Revolving Commitment Fee:

 

Initially, 0.375% per annum on the undrawn portion of the Revolving Commitments,
payable to non-Defaulting Lenders quarterly in arrears after the Closing Date
and upon the termination of the Revolving Commitments, calculated based on the
number of days elapsed in a 360-day year.

 

From and after the delivery by the Borrower to the Administrative Agent of
financial statements for the period ending at least one full fiscal quarter
following the Closing Date, the commitment fees under the Revolving Facility
shall be subject to a step-down to 0.25% based upon achievement of a First Lien
Leverage Ratio that is equal to 0.50x inside the First Lien Leverage Ratio as of
the Closing Date.

 

B-I-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT C

 

Project GL
Summary of Additional Conditions

 

Except as otherwise set forth below, the availability and initial funding on the
Closing Date of each of the Facilities shall be subject to the satisfaction or
waiver of the following conditions:

 

1.                                      The Tender Offer and the Merger shall
have been or, substantially concurrently with the initial borrowing under the
Term Loan Facility shall be, consummated in all material respects in accordance
with the terms of the Acquisition Agreement as in effect on the date hereof,
without giving effect to any modifications, amendments or express waivers or
consents by you (or Merger Sub) thereto that are materially adverse to the
Initial Lenders and/or the Lead Arrangers in their capacities as such without
the consent of the Lead Arrangers (not to be unreasonably withheld, conditioned
or delayed) (it being understood and agreed that (a) any change to the
definition of “Company Material Adverse Effect” (and any component definitions
thereof) contained in the Acquisition Agreement shall be deemed to be materially
adverse to the Initial Lenders and (b) any modification, amendment or express
waiver or consents by you (or Merger Sub) that results in an increase or
reduction in the purchase price shall be deemed to not be materially adverse to
the Lenders so long as (i) any increase in the purchase price shall be funded
solely with the proceeds of qualified equity or cash on hand of the Borrower and
(ii) any reduction in the purchase price shall reduce the Term Loan Facility on
a dollar-for-dollar basis).

 

2.                                      As of immediately prior to the
Expiration Time (as defined in the Acquisition Agreement), since the date of the
Acquisition Agreement, there shall not have occurred and be continuing a Company
Material Adverse Effect (as defined in the Acquisition Agreement).

 

3.                                      Substantially simultaneously with the
initial borrowing under the Term Loan Facility, the Refinancing shall be
consummated.

 

4.                                      All fees required to be paid on the
Closing Date pursuant to the Fee Letter and reasonable out-of-pocket expenses
required to be paid on the Closing Date pursuant to the Commitment Letter, to
the extent invoiced at least three business days prior to the Closing Date
(except as otherwise reasonably agreed by the Borrower), shall, upon the initial
borrowings under the Facilities, have been, or will be substantially
simultaneously, paid (which amounts may, at your option, be offset against the
proceeds of the Facilities).

 

5.                                      The Lead Arrangers shall have received:

 

(a) (x) audited consolidated balance sheets of the Parent and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
of the Parent and its consolidated subsidiaries for, the three most recently
completed fiscal years ended at least 90 days prior to the Closing Date and
(y) an unaudited consolidated balance sheet of the Parent and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
of the Parent and its consolidated subsidiaries for each subsequent fiscal
quarter (other than the last fiscal quarter of the year) of the Parent and its
consolidated subsidiaries subsequent to the last fiscal year for which financial
statements were prepared pursuant to the preceding clause (a)(x) and ended at
least 45 days before the Closing Date; and

 

(b)(x) audited consolidated balance sheets of the Company and its consolidated
subsidiaries as at the end of, and related statements of operations and cash
flows of the Company and its consolidated subsidiaries for, the three most
recently completed fiscal years ended at least 90 days prior to the Closing
Date, and (y) an unaudited consolidated balance sheet of the Company and its
consolidated subsidiaries as at the end of, and related statements of operations
and cash flows of the Company and its consolidated subsidiaries for each
subsequent fiscal quarter (other than the last fiscal quarter of the year) of
the Company and its

 

[Summary of Additional Conditions]

 

--------------------------------------------------------------------------------


 

consolidated subsidiaries subsequent to the last fiscal year for which financial
statements were prepared pursuant to the preceding clause (b)(x) and ended at
least 45 days before the Closing Date.

 

The Lead Arrangers hereby acknowledge receipt of (I) the audited financial
statements referred to in clause (a)(x) above for the 2013, 2014 and 2015 fiscal
years and the unaudited financial statements referred to in clause (a)(y) above
for the first, second and third fiscal quarters of the 2016 fiscal year and
(II) the audited financial statements referred to in clause (b)(x) above for the
2013, 2014 and 2015 fiscal years and the unaudited financial statements referred
to in clause (b)(y) above for the first, second and third fiscal quarters of the
2016 fiscal year.

 

6.                                      The Lead Arrangers shall have received a
pro forma consolidated balance sheet and related pro forma statement of income
of the Borrower as of and for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days prior
to the Closing Date (or 90 days prior to the Closing Date in case such four
fiscal quarter period is the end of the Company’s fiscal year), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
dates (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statement), which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).

 

7.                                      The Administrative Agent and the Lead
Arrangers shall have received at least three business days prior to the Closing
Date all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Lead Arrangers at least ten business days prior to
the Closing Date and as required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

 

8.                                      The Lead Arrangers shall have been
afforded a period (the “Marketing Period”) of at least 15 consecutive business
days following receipt of the financial statements referred to in paragraphs 5
and 6 above to market the Facilities; provided that such 15 consecutive business
day period shall commence no earlier than January 3, 2017.

 

9.                                      Subject in all respects to the Funding
Conditions Provisions, (a) the Guarantees shall have been executed and be in
full force and effect or substantially simultaneously with the initial borrowing
under the Term Loan Facility, shall be executed and become in full force and
effect and (b)  all documents and instruments required to create or perfect the
Administrative Agent’s security interest in the Collateral shall have been
executed and delivered by each Credit Party party thereto and, if applicable, be
in proper form for filing.

 

10.                               Subject in all respects to the Funding
Conditions Provisions, (a) the Facilities Documentation (which shall, in each
case, be in accordance with the terms of the Commitment Letter and the Term
Sheet) shall have been executed and delivered by the Credit Parties and
(b) customary legal opinions, customary officer’s closing certificates,
organizational documents, customary evidence of authorization and good standing
certificates in jurisdictions of formation/organization, in each case with
respect to the Borrower and the Guarantors (to the extent applicable) and a
solvency certificate (as of the Closing Date after giving effect to the
Transactions and substantially in the form of Annex C-I attached hereto,
certified by a senior authorized financial officer of the Borrower) shall have
been delivered to the Lead Arrangers.

 

C-2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

EXHIBIT C-I

 

Form of Solvency Certificate

 

Date:  [·]

 

Reference is made to Credit Agreement, dated as of [·] (the “Credit Agreement”),
among [·] (the “Borrower”), the lending institutions from time to time parties
thereto (the “Lenders”), and [·], as Administrative Agent and Collateral Agent.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.  This certificate is furnished
pursuant to Section [·] of the Credit Agreement.

 

Solely in my capacity as a financial executive officer of the Borrower and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, after giving effect to the consummation of the Transactions:

 

1.              The sum of the liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of the Borrower and its
Subsidiaries, on a consolidated basis.

 

2.              The fair value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, on a consolidated basis.

 

3.              The capital of the Borrower and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof.

 

4.              The Borrower and its Subsidiaries, on a consolidated basis, have
not incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise).

 

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.

 

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

[Solvency Certificate]

 

--------------------------------------------------------------------------------